

EXHIBIT 10.1



--------------------------------------------------------------------------------

RAMCO-GERSHENSON PROPERTIES, L.P.
$110,000,000
3.75% Senior Guaranteed Notes, Series A, due 2021
4.12% Senior Guaranteed Notes, Series B, due 2023
4.27% Senior Guaranteed Notes, Series C, due 2025


______________
NOTE PURCHASE AGREEMENT
______________
Dated JUNE 27, 2013





--------------------------------------------------------------------------------






--------------------------------------------------------------------------------



TABLE OF CONTENTS
SECTION
HEADING
PAGE


 
 
 
Section 1.
Authorization of Notes
1


Section 2.
Sale and Purchase of Notes
1


Section 3.
Closing
 
Section 4.
Conditions to Closing
2


Section 4.1.
 
Representations and Warranties
2


Section 4.2.
 
Performance; No Default
2


Section 4.3.
 
Compliance Certificates
2


Section 4.4.
 
Opinions of Counsel
3


Section 4.5.
 
Purchase Permitted by Applicable Law, Etc.
3


Section 4.6.
 
Sale of Other Notes
3


Section 4.7.
 
Payment of Special Counsel Fees
3


Section 4.8.
 
Private Placement Number
3


Section 4.9.
 
Changes in Corporate Structure
3


Section 4.10.
 
Funding Instructions
4


Section 4.11.
 
Proceedings and Documents
4


Section 4.12.
 
Subsidiary Guaranties
4


Section 5.
Representations and Warranties of the Company
4


Section 5.1.
 
Organization; Power and Authority
4


Section 5.2.
 
Authorization, Etc.
4


Section 5.3.
 
Disclosure
5


Section 5.4.
 
Organization and Ownership of Shares of Subsidiaries; Affiliates
5


Section 5.5.
 
Financial Statements; Material Liabilities
6


Section 5.6.
 
Compliance with Laws, Other Instruments, Etc
6


Section 5.7.
 
Governmental Authorizations, Etc
7


Section 5.8.
 
Litigation; Observance of Agreements, Statutes and Orders
7


Section 5.9.
 
Taxes
7


Section 5.10.
 
Title to Property; Leases
7


Section 5.11.
 
Licenses, Permits, Etc
8


Section 5.12.
 
Compliance with ERISA
8


Section 5.13.
 
Private Offering by the Company
9


Section 5.14.
 
Use of Proceeds; Margin Regulations
9


Section 5.15.
 
Existing Indebtedness; Future Liens
9


Section 5.16.
 
Foreign Assets Control Regulations, Etc.
10


Section 5.17.
 
Status under Certain Statutes
12


Section 5.18.
 
Environmental Matters
12




- i -



--------------------------------------------------------------------------------



Section 5.19.
 
Solvency
12


Section 5.20.
 
Contribution Agreement
12


Section 5.21.
 
No Fraudulent Intent
13


Section 5.22.
 
Transaction in Best Interests of Company; Consideration
13


Section 5.23.
 
Partners and the Trust
13


SECTION 6.
Representations of the Purchasers.
13


Section 6.1.
 
Purchase for Investment
13


Section 7.
Information as to Company
15


Section 7.1.
 
Financial and Business Information
15


Section 7.2.
 
Officer's Certificate
18


Section 7.3.
 
Visitation
19


Section 7.4.
 
Electronic Delivery
19


Section 8.
Payment and Prepayment of the Notes
20


Section 8.1.
 
Maturity
20


Section 8.2.
 
Optional Prepayments with Make-Whole Amount
20


Section 8.3.
 
Allocation of Partial Prepayments
21


Section 8.4.
 
Maturity; Surrender, Etc.
21


Section 8.5.
 
Purchase of Notes
21


Section 8.6.
 
Make-Whole Amount
21


Section 8.7.
 
Payments Due on Non-Business Days
23


Section 8.8.
 
Change of Control Prepayment
23


Section 9.
Affirmative Covenants
24


Section 9.1.
 
Compliance with Laws
24


Section 9.2.
 
Insurance
24


Section 9.3.
 
Maintenance of Properties
24


Section 9.4.
 
Payment of Taxes and Claims
24


Section 9.5.
 
Corporate Existence, Etc.
25


Section 9.6.
 
Books and Records
25


Section 9.7.
 
Subsidiary Guarantors
25


Section 9.8.
 
Most Favored Lender
26


Section 9.9.
 
Purchasers Covenant Related to Subsidiary Guaranty
27


Section 10.
Negative Covenants
28


Section 10.1.
 
Transactions with Affiliates
28


Section 10.2.
 
Merger, Consolidation, Etc
28


Section 10.3.
 
Line of Business
29


Section 10.4.
 
Terrorism Sanctions Regulations
29


Section 10.5.
 
Liens
29


Section 10.6
 
Subsidiary Indebtedness
30


Section 10.7
 
Limitation on Indebtedness
31






- ii -



--------------------------------------------------------------------------------



Section 10.8.
 
Limitation on Priority Indebtedness
31


Section 10.9.
 
Limitation on Unsecured Indebtedness
31


Section 10.10.
 
Fixed Charge Ratio
31


Section 10.11.
 
Sale of Assets
31


Section 10.12.
 
Restriction on Certain Investments
31


Section 10.13.
 
Development Activity
32


Section 11.
Events of Default.
33


Section 12.
Remedies on Default, Etc
36


Section 12.1.
 
Acceleration
36


Section 12.2.
 
Other Remedies
37


Section 12.3.
 
Rescission
37


Section 12.4.
 
No Waivers or Election of Remedies, Expenses, Etc
37


Section 13.
Registration; Exchange; Substitution of Notes
37


Section 13.1.
 
Registration of Notes
37


Section 13.2.
 
Transfer and Exchange of Notes
38


Section 13.3.
 
Replacement of Notes
38


Section 14.
Payments on Notes
39


Section 14.1.
 
Place of Payment
39


Section 14.2.
 
Home Office Payment
39


Section 15.
Expenses, Etc.
39


Section 15.1.
 
Transaction Expenses
39


Section 15.2.
 
Survival
40


Section 16.
Survival of Representations and Warranties; Entire Agreement
40


Section 17.
Amendment and Waiver
40


Section 17.1.
 
Requirements
40


Section 17.2.
 
Solicitation of Holders of Notes
41


Section 17.3.
 
Binding Effect, etc
41


Section 17.4.
 
Notes Held by Company, etc
42


Section 18.
Notices
42


Section 19.
Reproduction of Documents
42


Section 20.
Confidential Information
43


Section 21.
Substitution of Purchaser
44




- iii -



--------------------------------------------------------------------------------



Section 22.
Trust Guaranty
44


Section 22.1.
 
Guaranty
44


Section 22.2.
 
Guaranty Obligations Unconditional
45


Section 22.3.
 
Guaranties Endorsed on the Notes
47


Section 23.
Miscellaneous
47


Section 23.1.
 
Successors and Assigns
47


Section 23.2.
 
Accounting Terms
47


Section 23.3.
 
Severability
48


Section 23.4.
 
Construction, etc.
48


Section 23.5.
 
Counterparts
48


Section 23.6.
 
Governing Law
48


Section 23.7.
 
Jurisdiction and Process; Waiver of Jury Trial
48


Section 23.8.
 
Trust Exculpation
49








- iv -



--------------------------------------------------------------------------------



SCHEDULE A
—    INFORMATION RELATING TO PURCHASERS



SCHEDULE B
—    DEFINED TERMS



SCHEDULE 1-A
—    FORM OF 3.75% SENIOR GUARANTEED NOTE, SERIES A, DUE 2021



SCHEDULE 1-B
—    FORM OF 4.12% SENIOR GUARANTEED NOTE, SERIES B, DUE 2023



SCHEDULE 1-C
—    FORM OF 4.27% SENIOR GUARANTEED NOTE, SERIES C, DUE 2025



SCHEDULE 4.4(a)
—    FORM OF OPINION OF SPECIAL COUNSEL FOR THE COMPANY



SCHEDULE 4.4(b)
—    FORM OF OPINION OF SPECIAL COUNSEL FOR THE PURCHASERS



SCHEDULE 5.3
—    DISCLOSURE MATERIALS



SCHEDULE 5.4
—    SUBSIDIARIES OF THE COMPANY AND OWNERSHIP OF SUBSIDIARY STOCK



SCHEDULE 5.5
—    FINANCIAL STATEMENTS



SCHEDULE 5.15
—    EXISTING INDEBTEDNESS



SCHEDULE 5.18
—    ENVIRONMENTAL MATTERS



SCHEDULE 5.23
—    TRUST PROPERTIES



SCHEDULE 10.13
—    UNDEVELOPED PROJECTS OF THE COMPANY, THE TRUST AND ITS SUBSIDIARIES AS OF
THE CLOSING DATE










- v -



--------------------------------------------------------------------------------



3.75% Senior Guaranteed Notes, Series A, due 2021
4.12% Senior Guaranteed Notes, Series B, due 2023
4.27% Senior Guaranteed Notes, Series C, due 2025
June 27, 2013
TO EACH OF THE PURCHASERS LISTED IN
SCHEDULE A HERETO:


Ladies and Gentlemen:


RAMCO-GERSHENSON PROPERTIES, L.P., a Delaware limited partnership (together with
any successor thereto that becomes a party hereto pursuant to Section 10.2, the
“Company”) and RAMCO-GERSHENSON PROPERTIES TRUST, a Maryland real estate
investment fund (the “Trust”), jointly and severally agree with each of the
Purchasers as follows:
SECTION 1.
AUTHORIZATION OF NOTES.

The Company will authorize the issue and sale of (a) $37,000,000 aggregate
principal amount of its 3.75% Senior Guaranteed Notes, Series A, due June 27,
2021 (the “Series A Notes”), (b) $41,500,000 aggregate principal amount of its
4.12% Senior Guaranteed Notes, Series B, due June 27, 2023 (the “Series B
Notes”) and (c) $31,500,000 aggregate principal amount of its 4.27% Senior
Guaranteed Notes, Series C, due June 27, 2025 (the “Series C Notes” and together
with the Series A Notes and the Series B Notes, the “Notes”) (as amended,
restated or otherwise modified from time to time pursuant to Section 17 and
including any such notes issued in substitution therefor pursuant to
Section 13). The Notes shall be substantially in the form set out in
Schedules 1-A, 1-B and 1-C. Certain capitalized and other terms used in this
Agreement are defined in Schedule B. References to a “Schedule” are references
to a Schedule attached to this Agreement unless otherwise specified. References
to a “Section” are references to a Section of this Agreement unless otherwise
specified.
SECTION 2.
SALE AND PURCHASE OF NOTES.

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, Notes of the series and in the principal
amount specified opposite such Purchaser’s name in Schedule A at the purchase
price of 100% of the principal amount thereof. The Purchasers’ obligations
hereunder are several and not joint obligations and no Purchaser shall have any
liability to any Person for the performance or non-performance of any obligation
by any other Purchaser hereunder.




--------------------------------------------------------------------------------





SECTION 3.
CLOSING.

The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Chapman and Cutler LLP, 111 West Monroe Street, Chicago,
Illinois 606063, at 9:00 a.m., Chicago time, at a closing (the “Closing”) on
June 27, 2013 or on such other Business Day thereafter on or prior to June 28,
2013 as may be agreed upon by the Company and the Purchasers. At the Closing the
Company will deliver to each Purchaser the Notes to be purchased by such
Purchaser in the form of a single Note (or such greater number of Notes in
denominations of at least $100,000 as such Purchaser may request) of each Series
dated the date of the Closing and registered in such Purchaser’s name (or in the
name of its nominee), against delivery by such Purchaser to the Company or its
order of immediately available funds in the amount of the purchase price
therefor by wire transfer of immediately available funds for the account of the
Company to account number 000056110117 at Bank of America, Boston, MA, ABA
Number: 026 009 593, For Credit to the account of Ramco‑Gershenson Properties,
L.P., 31500 Northwestern Hwy, Suite 300, Farmington Hills, MI 48334, Attn: Linda
Cartwright, Ph: (248) 592‑6082. If at the Closing the Company shall fail to
tender such Notes to any Purchaser as provided above in this Section 3, or any
of the conditions specified in Section 4 shall not have been fulfilled to such
Purchaser’s satisfaction, such Purchaser shall, at its election, be relieved of
all further obligations under this Agreement, without thereby waiving any rights
such Purchaser may have by reason of any of the conditions specified in
Section 4 not having been fulfilled to such Purchaser’s satisfaction or such
failure by the Company to tender such Notes.


SECTION 4.    CONDITIONS TO CLOSING.
Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:


Section 4.1.    Representations and Warranties. The representations and
warranties of the Company and Guarantors in this Agreement and in the Subsidiary
Guaranties shall be correct when made and at the Closing.


Section 4.2.    Performance; No Default. The Company and Guarantors shall have
performed and complied with all agreements and conditions contained in this
Agreement and in the Subsidiary Guaranties required to be performed or complied
with by it prior to or at the Closing. Before and after giving effect to the
issue and sale of the Notes (and the application of the proceeds thereof as
contemplated by Section 5.14), no Default or Event of Default shall have
occurred and be continuing. Neither the Company, the Guarantors nor any of their
respective Subsidiaries shall have entered into any transaction since the date
of the Memorandum that would have been prohibited by Section 10 had such Section
applied since such date.
Section 4.3.    Compliance Certificates.
(a)    Officer’s Certificate. The Company and the Guarantors shall have
delivered to such Purchaser Officer’s Certificates, dated the date of the
Closing, certifying that the conditions specified in Sections 4.1, 4.2 and 4.9
have been fulfilled.

-2-

--------------------------------------------------------------------------------



(b)    Secretary’s Certificate. The Company and the Guarantors shall have
delivered to such Purchaser a certificate of its respective Secretary or
Assistant Secretary, dated the date of the Closing, certifying as to (i) the
resolutions attached thereto and other corporate proceedings relating to the
authorization, execution and delivery of the Notes, the Subsidiary Guaranties
and this Agreement, as applicable and (ii) the Company’s and the Guarantors’
organizational documents as then in effect.


Section 4.4.    Opinions of Counsel. Such Purchaser shall have received opinions
in form and substance satisfactory to such Purchaser, dated the date of the
Closing (a) from Honigman Miller Schwartz and Cohn LLP, counsel for the Company,
covering the matters set forth in Schedule 4.4(a) and covering such other
matters incident to the transactions contemplated hereby as such Purchaser or
its counsel may reasonably request (and the Company and the Guarantors hereby
instruct their counsel to deliver such opinion to the Purchasers) and (b) from
Chapman and Cutler LLP, the Purchasers’ special counsel in connection with such
transactions, substantially in the form set forth in Schedule 4.4(b) and
covering such other matters incident to such transactions as such Purchaser may
reasonably request.


Section 4.5.    Purchase Permitted by Applicable Law, Etc. On the date of the
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the date hereof.
If requested by such Purchaser, such Purchaser shall have received an Officer’s
Certificate certifying as to such matters of fact as such Purchaser may
reasonably specify to enable such Purchaser to determine whether such purchase
is so permitted.


Section 4.6.    Sale of Other Notes. Contemporaneously with the Closing the
Company shall sell to each other Purchaser and each other Purchaser shall
purchase the Notes to be purchased by it at the Closing as specified in
Schedule A.


Section 4.7.    Payment of Special Counsel Fees. Without limiting Section 15.1,
the Company shall have paid on or before the Closing the fees, charges and
disbursements of the Purchasers’ special counsel referred to in Section 4.4 to
the extent reflected in a statement of such counsel rendered to the Company at
least one Business Day prior to the Closing.


Section 4.8.    Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for each Series of Notes.
Section 4.9.    Changes in Corporate Structure. The Company and the Guarantors
shall not have changed their jurisdiction of incorporation or organization, as
applicable, or been a party to any merger or consolidation or succeeded to all
or any substantial part of the liabilities of any

-3-

--------------------------------------------------------------------------------



other entity, at any time following the date of the most recent financial
statements referred to in Schedule 5.5.
Section 4.10.    Funding Instructions. At least three Business Days prior to the
date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company confirming the
information specified in Section 3 including (i) the name and address of the
transferee bank, (ii) such transferee bank’s ABA number and (iii) the account
name and number into which the purchase price for the Notes is to be deposited.


Section 4.11.    Proceedings and Documents. All corporate and other proceedings
in connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions (including, without
limitation, amendments to certain debt facilities of the Company) relating to
determination of unencumbered borrowing base properties shall be satisfactory to
such Purchaser and its special counsel, and such Purchaser and its special
counsel shall have received all such counterpart originals or certified or other
copies of such documents as such Purchaser or such special counsel may
reasonably request.


Section 4.12.    Subsidiary Guaranties    . As to each Subsidiary which on or
before the date hereof had delivered a Guaranty in favor of the Trust, the
Company and the Trust will cause each such Subsidiary to, on the date hereof,
enter into a Subsidiary Guaranty.


SECTION 5.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
The Company and the Trust, joint and severally, represent and warrant to each
Purchaser that:


Section 5.1.    Organization; Power and Authority. The Company is a partnership
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign entity and is
in good standing in each jurisdiction in which such qualification is required by
law, other than those jurisdictions as to which the failure to be so qualified
or in good standing could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. The Trust is a real estate
investment trust duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, and is duly qualified as a foreign
entity and is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Company and the
Trust have the power and authority to own or hold under lease the properties
they purport to own or hold under lease, to transact the business they transact
and propose to transact, to execute and deliver this Agreement and the Notes, as
applicable, and to perform the provisions hereof and thereof. The Trust is a
real estate investment trust in full compliance with and entitled to the
benefits of §856 of the Code and has elected to be treated as a real estate
investment trust pursuant to the Code.


Section 5.2.    Authorization, Etc. This Agreement and the Notes have been duly
authorized by all necessary limited partnership and trust action on the part of
the Company, and the Trust as applicable, and this Agreement constitutes, and
upon execution and delivery thereof each Note will constitute, a legal, valid
and binding obligation of the Company and the Trust enforceable against the
Company and the Trust in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).



-4-

--------------------------------------------------------------------------------



Section 5.3.    Disclosure. The Company, through its agent, Deutsche Bank
Securities Inc. has delivered to each Purchaser a copy of a Private Placement
Memorandum, dated April 2013 (the “Memorandum”), relating to the transactions
contemplated hereby. The Memorandum fairly describes, in all material respects,
the general nature of the business and principal properties of the Company, the
Trust and their respective Subsidiaries. This Agreement (including the schedules
hereto), the Memorandum, the financial statements listed in Schedule 5.5 and the
documents, certificates or other writings delivered to the Purchasers by or on
behalf of the Company prior to May 9, 2013 in connection with the transactions
contemplated hereby and identified in Schedule 5.3 (this Agreement, the
Memorandum and such documents, certificates or other writings and such financial
statements delivered to each Purchaser being referred to, collectively, as the
“Disclosure Documents”), taken as a whole, do not contain any untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein not misleading in light of the circumstances under which they
were made. No representation is made as to the projections other than that the
projections are based on information that the Company believes to be accurate
and were calculated in a manner the Company believes to be reasonable. Except as
disclosed in the Disclosure Documents, since December 31, 2012, there has been
no change in the financial condition, operations, business, properties or
prospects of the Company, the Trust and their respective Subsidiaries except
changes that could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. There is no fact known to the Company that
could reasonably be expected to have a Material Adverse Effect that has not been
set forth herein or in the Disclosure Documents.


Section 5.4.    Organization and Ownership of Shares of Subsidiaries;
Affiliates. (a) Schedule 5.4 contains (except as noted therein) complete and
correct lists of (i) the Company’s Subsidiaries, showing, as to each Subsidiary,
the name thereof, the jurisdiction of its organization, and the percentage of
shares of each class of its capital stock or similar equity interests
outstanding owned by the Company and each other Subsidiary, (ii) the Company’s
Affiliates, other than Subsidiaries, (iii) the Trust’s directors and senior
officers and (iv) the Trust’s Subsidiaries, showing, as to each Subsidiary, the
name thereof, the jurisdiction of its organization, and the percentage of shares
of each class of its capital stock or similar equity interests outstanding owned
by the Trust and each other Subsidiary, and identifying whether such Subsidiary
is a Subsidiary Guarantor as of the date of Closing. The Company has no officers
or directors.
(b)    All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the
Company, the Trust and their respective Subsidiaries have been validly issued,
are fully paid and non-assessable and are owned by the Company, the Trust

-5-

--------------------------------------------------------------------------------



or another Subsidiary free and clear of any Lien that is prohibited by this
Agreement.
(c)    Each Subsidiary is a corporation or other legal entity duly organized,
validly existing and, where applicable, in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
other legal entity and, where applicable, is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each such Subsidiary has the corporate or other power
and authority to own or hold under lease the properties it purports to own or
hold under lease and to transact the business it transacts and proposes to
transact.
(d)    No Subsidiary is subject to any legal, regulatory, contractual or other
restriction (other than the agreements listed on Schedule 5.4 and customary
limitations imposed by corporate law or similar statutes) restricting the
ability of such Subsidiary to pay dividends out of profits or make any other
similar distributions of profits to the Company, the Trust or any of their
Subsidiaries that owns outstanding shares of capital stock or similar equity
interests of such Subsidiary.
Section 5.5.    Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser copies of the financial statements of the Trust and
its Subsidiaries listed on Schedule 5.5. All of such financial statements
(including in each case the related schedules and notes) fairly present in all
material respects the consolidated financial position of the Trust and its
Subsidiaries as of the respective dates specified in such Schedule and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments). The Company and its Subsidiaries and the Trust and its
Subsidiaries do not have any Material liabilities that are not disclosed in the
Disclosure Documents.
Section 5.6.    Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company and the Trust of this Agreement, and the
Notes as applicable, will not (i) contravene, result in any breach of, or
constitute a default under, or result in the creation of any Lien in respect of
any property of the Company, the Trust or any of their respective Subsidiaries
under, any indenture, mortgage, deed of trust, loan, purchase or credit
agreement, lease, corporate charter or by-laws, shareholders agreement or any
other agreement or instrument to which the Company, the Trust or any of their
respective Subsidiaries is bound or by which the Company, the Trust or any of
their respective Subsidiaries or any of their respective properties may be bound
or affected, (ii) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority applicable to the Company, the Trust or any
of their respective Subsidiaries or (iii) violate any provision of any statute
or other rule or regulation of any Governmental Authority applicable to the
Company, the Trust or any of their respective Subsidiaries. After giving effect
to any amendments in force as of the date hereof, the Company is not subject to
any borrowing base requirements that are more restrictive than those in the
Material Credit Facility described in clause (a) of the definition hereof.


Section 5.7.    Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the

-6-

--------------------------------------------------------------------------------



execution, delivery or performance by the Company or the Trust of this
Agreement, or the Notes as applicable.


Section 5.8.    Litigation; Observance of Agreements, Statutes and Orders.
(a) There are no actions, suits, investigations or proceedings pending or, to
the best knowledge of the Company or the Trust, threatened against or affecting
the Company, the Trust or any of their respective Subsidiaries or any property
of the Company, the Trust or any of their respective Subsidiaries in any court
or before any arbitrator of any kind or before or by any Governmental Authority
that could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
(b)    Neither the Company, the Trust nor any of their respective Subsidiaries
is (i) in default under any agreement or instrument to which it is a party or by
which it is bound, (ii) in violation of any order, judgment, decree or ruling of
any court, arbitrator or Governmental Authority or (iii) in violation of any
applicable law, ordinance, rule or regulation of any Governmental Authority
(including, without limitation, Environmental Laws, the USA PATRIOT Act or any
of the other laws and regulations that are referred to in Section 5.16), which
default or violation could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.


Section 5.9.    Taxes. The Company, the Trust and their respective Subsidiaries
have filed all tax returns that are required to have been filed in any
jurisdiction, and have paid all taxes shown to be due and payable on such
returns and all other taxes and assessments levied upon them or their
properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (i) the amount of which, individually or in
the aggregate, is not Material or (ii) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which the Company, the Trust or a Subsidiary, as the case may
be, has established adequate reserves in accordance with GAAP. The Company knows
of no basis for any other tax or assessment that could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
charges, accruals and reserves on the books of the Company, the Trust and their
respective Subsidiaries in respect of U.S. federal, state or other taxes for all
fiscal periods are adequate. The U.S. federal income tax liabilities of the
Company, the Trust and their respective Subsidiaries have been finally
determined (whether by reason of completed audits or the statute of limitations
having run) for all fiscal years up to and including the fiscal year ended
December 31, 2008.
Section 5.10.    Title to Property; Leases. The Company, the Trust and their
respective Subsidiaries have good and sufficient title to their respective
properties that individually or in the aggregate are Material, including all
such properties reflected in the most recent audited balance sheet referred to
in Section 5.5 or purported to have been acquired by the Company, the Trust or
any of their respective Subsidiaries after such date (except as sold or
otherwise disposed of in the ordinary course of business), in each case free and
clear of Liens prohibited by this Agreement. All leases that individually or in
the aggregate are Material are valid and subsisting and are in full force and
effect except where the failure to be in full force and effect could not
reasonably be expected to have a Material Adverse Effect.


Section 5.11.    Licenses, Permits, Etc. (a) The Company, the Trust and their
respective Subsidiaries own or possess all licenses, permits, franchises,
authorizations, patents, copyrights, proprietary software, service marks,
trademarks and trade names, or rights thereto, that individually or in the
aggregate are Material, without known conflict with the rights of others.


(b)    To the best knowledge of the Company, no product or service of the
Company, the Trust or any of their respective Subsidiaries infringes in any
material respect any license, permit, franchise,

-7-

--------------------------------------------------------------------------------



authorization, patent, copyright, proprietary software, service mark, trademark,
trade name or other right owned by any other Person.


(c)    To the best knowledge of the Company and the Trust, there is no Material
violation by any Person of any right of the Company, the Trust or any of their
respective Subsidiaries with respect to any patent, copyright, proprietary
software, service mark, trademark, trade name or other right owned or used by
the Company, the Trust or any of their respective Subsidiaries.


Section 5.12.    Compliance with ERISA. (a) The Company, the Trust and each
ERISA Affiliate have operated and administered each Plan in compliance with all
applicable laws except for such instances of noncompliance as have not resulted
in and could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect. Neither the Company, the Trust nor any
ERISA Affiliate has incurred any liability pursuant to Title I or IV of ERISA or
the penalty or excise tax provisions of the Code relating to employee benefit
plans (as defined in section 3 of ERISA), and no event, transaction or condition
has occurred or exists that could, individually or in the aggregate, reasonably
be expected to result in the incurrence of any such liability by the Company,
the Trust or any ERISA Affiliate, or in the imposition of any Lien on any of the
rights, properties or assets of the Company, the Trust or any ERISA Affiliate,
in either case pursuant to Title I or IV of ERISA or to section 430(k) of the
Code or to any such penalty or excise tax provisions under the Code or federal
law or section 4068 of ERISA or by the granting of a security interest in
connection with the amendment of a Plan, other than such liabilities or Liens as
would not be individually or in the aggregate Material.


(b)    Neither the Company, the Trust, nor their respective ERISA Affiliates
maintains or contributes to any Plan that is subject to Title IV of ERISA.
(c)    The Company, the Trust and their respective ERISA Affiliates have not
incurred withdrawal liabilities (and are not subject to contingent withdrawal
liabilities) under section 4201 or 4204 of ERISA in respect of Multiemployer
Plans that individually or in the aggregate are Material.
(d)    The expected postretirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715-60, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Company, the Trust and their
respective Subsidiaries is not Material.
(e)    The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)‑(D) of the Code. The representation by
the Company and the Trust to each Purchaser in the first sentence of this
Section 5.12(e) is made in reliance upon and subject to the accuracy of such
Purchaser’s representation in Section 6.2 as to the sources of the funds to be
used to pay the purchase price of the Notes to be purchased by such Purchaser.
Section 5.13.    Private Offering by the Company. Neither the Company nor anyone
acting on its behalf has offered the Notes or any similar Securities for sale
to, or solicited any offer to buy the Notes or any similar Securities from, or
otherwise approached or negotiated in respect thereof with, any

-8-

--------------------------------------------------------------------------------



Person other than the Purchasers and not more than 65 other Institutional
Investors, each of which has been offered the Notes at a private sale for
investment. Neither the Company nor anyone acting on its behalf has taken, or
will take, any action that would subject the issuance or sale of the Notes to
the registration requirements of section 5 of the Securities Act or to the
registration requirements of any Securities or blue sky laws of any applicable
jurisdiction.
Section 5.14.    Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Notes hereunder for general corporate purposes of
the Company and its Subsidiaries, including repayment of existing indebtedness
of the Company and its Subsidiaries. No part of the proceeds from the sale of
the Notes hereunder will be used, directly or indirectly, for the purpose of
buying or carrying any margin stock within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System (12 CFR 221), or for the
purpose of buying or carrying or trading in any Securities under such
circumstances as to involve the Company in a violation of Regulation X of said
Board (12 CFR 224) or to involve any broker or dealer in a violation of
Regulation T of said Board (12 CFR 220). Margin stock does not constitute more
than 5.00% of the value of the consolidated assets of the Company and its
Subsidiaries and the Company does not have any present intention that margin
stock will constitute more than 5.00% of the value of such assets. As used in
this Section, the terms “margin stock” and “purpose of buying or carrying” shall
have the meanings assigned to them in said Regulation U.


Section 5.15.    Existing Indebtedness; Future Liens    . (a) Except as
described therein, Schedule 5.15 sets forth a complete and correct list of all
outstanding Indebtedness of the Company, the Trust and their respective
Subsidiaries as of June 7, 2013 (including descriptions of the obligors and
obligees, principal amounts outstanding, any collateral therefor and any
Guaranties thereof), since which date there has been no Material change in the
amounts, interest rates, sinking funds, installment payments or maturities of
the Indebtedness of the Company or its Subsidiaries. Neither the Company, the
Trust nor any of their respective Subsidiaries is in default and no waiver of
default is currently in effect, in the payment of any principal or interest on
any Indebtedness of the Company, the Trust or such Subsidiary and no event or
condition exists with respect to any Indebtedness of the Company, the Trust or
any of their respective Subsidiaries that would permit (or that with notice or
the lapse of time, or both, would permit) one or more Persons to cause such
Indebtedness to become due and payable before its stated maturity or before its
regularly scheduled dates of payment.


(b)    Except as disclosed in Schedule 5.15, neither the Company, the Trust nor
any of their respective Subsidiaries has agreed or consented to cause or permit
any of its property, whether now owned or hereafter acquired, to be subject to a
Lien that secures Indebtedness or to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien that secures Indebtedness.


(c)    Neither the Company, the Trust nor any of their respective Subsidiaries
is a party to, or otherwise subject to any provision contained in, any
instrument evidencing Indebtedness of the Company, the Trust or any of their
respective Subsidiaries, any agreement relating thereto or any other agreement
(including, but not limited to, its charter or any other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of the Company and the Trust, except as disclosed in
Schedule 5.15.

-9-

--------------------------------------------------------------------------------





Section 5.16.    Foreign Assets Control Regulations, Etc. (a) Neither the
Company, the Trust, nor any Controlled Entity is (i) a Person whose name appears
on the list of Specially Designated Nationals and Blocked Persons published by
the Office of Foreign Assets Control, United States Department of the Treasury
(“OFAC”) (an “OFAC Listed Person”) (ii) an agent, department, or instrumentality
of, or is otherwise beneficially owned by, controlled by or acting on behalf of,
directly or indirectly, (x) any OFAC Listed Person or (y) any Person, entity,
organization, foreign country or regime that is subject to any OFAC Sanctions
Program, or (iii) otherwise blocked, subject to sanctions under or engaged in
any activity in violation of other United States economic sanctions, including
but not limited to, the Trading with the Enemy Act, the International Emergency
Economic Powers Act, the Comprehensive Iran Sanctions, Accountability and
Divestment Act (“CISADA”) or any similar law or regulation with respect to Iran
or any other country, the Sudan Accountability and Divestment Act, any OFAC
Sanctions Program, or any economic sanctions regulations administered and
enforced by the United States or any enabling legislation or executive order
relating to any of the foregoing (collectively, “U.S. Economic Sanctions”) (each
OFAC Listed Person and each other Person, entity, organization and government of
a country described in clause (i), clause (ii) or clause (iii), a “Blocked
Person”). Neither the Company, the Trust, nor any Controlled Entity has been
notified that its name appears or may in the future appear on a state list of
Persons that engage in investment or other commercial activities in Iran or any
other country that is subject to U.S. Economic Sanctions.


(b)    No part of the proceeds from the sale of the Notes hereunder constitutes
or will constitute funds obtained on behalf of any Blocked Person or will
otherwise be used by the Company, the Trust or any Controlled Entity, directly
or indirectly, (i) in connection with any investment in, or any transactions or
dealings with, any Blocked Person, or (ii) otherwise in violation of
U.S. Economic Sanctions.


(c)    Neither the Company, the Trust nor any Controlled Entity (i) has been
found in violation of, charged with, or convicted of, money laundering, drug
trafficking, terrorist-related activities or other money laundering predicate
crimes under the Currency and Foreign Transactions Reporting Act of 1970
(otherwise known as the Bank Secrecy Act), the USA PATRIOT Act or any other
United States law or regulation governing such activities (collectively,
“Anti-Money Laundering Laws”) or any U.S. Economic Sanctions violations, (ii) to
the Company’s or the Trust’s actual knowledge after making due inquiry, is under
investigation by any Governmental Authority for possible violation of Anti-Money
Laundering Laws or any U.S. Economic Sanctions violations, (iii) has been
assessed civil penalties under any Anti-Money Laundering Laws or any
U.S. Economic Sanctions, or (iv) has had any of its funds seized or forfeited in
an action under any Anti-Money Laundering Laws. The Company and the Trust have
established procedures and controls which it reasonably believes are adequate
(and otherwise comply with applicable law) to ensure that the Company, the Trust
and each Controlled Entity is and will continue to be in compliance with all
applicable current and future Anti-Money Laundering Laws and U.S. Economic
Sanctions.


(d)    (1)    Neither the Company, the Trust nor any Controlled Entity (i) has
been charged with, or convicted of bribery or any other anti-corruption related
activity under any applicable law or regulation in a U.S. or any
non-U.S. country or jurisdiction, including but not limited to, the U.S. Foreign
Corrupt Practices Act and the U.K. Bribery Act 2010 (collectively,
“Anti-Corruption Laws”), (ii) to the Company’s or the Trust’s actual knowledge
after making due inquiry, is under investigation by any U.S. or
non-U.S. Governmental Authority for possible violation of Anti-Corruption Laws,
(iii) has been assessed civil or criminal penalties under any Anti-Corruption
Laws or (iv) has been or is the target of sanctions imposed by the United
Nations or the European Union;

-10-

--------------------------------------------------------------------------------





(2)    To the Company’s or the Trust’s actual knowledge after making due
inquiry, neither the Company, the Trust nor any Controlled Entity has, within
the last five years, directly or indirectly offered, promised, given, paid or
authorized the offer, promise, giving or payment of anything of value to a
Governmental Official or a commercial counterparty for the purposes of:
(i) influencing any act, decision or failure to act by such Government Official
in his or her official capacity or such commercial counterparty, (ii) inducing a
Governmental Official to do or omit to do any act in violation of the
Governmental Official’s lawful duty, or (iii) inducing a Governmental Official
or a commercial counterparty to use his or her influence with a government or
instrumentality to affect any act or decision of such government or entity; in
each case in order to obtain, retain or direct business or to otherwise secure
an improper advantage; and
(3)    No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for any improper payments, including bribes, to
any Governmental Official or commercial counterparty in order to obtain, retain
or direct business or obtain any improper advantage. The Company and the Trust
have established procedures and controls which it reasonably believes are
adequate (and otherwise comply with applicable law) to ensure that the Company,
the Trust and each Controlled Entity is and will continue to be in compliance
with all applicable current and future Anti-Corruption Laws.

-11-

--------------------------------------------------------------------------------



Section 5.17.    Status under Certain Statutes. Neither the Company, the Trust
nor any of their respective Subsidiaries is subject to regulation under the
Investment Company Act of 1940, as amended, the Public Utility Holding Company
Act of 2005, as amended, the ICC Termination Act of 1995, as amended, or the
Federal Power Act, as amended.


Section 5.18.    Environmental Matters. Except as set forth in Schedule 5.18:


(a)    Neither the Company, the Trust nor any of their respective Subsidiaries
has knowledge of any claim or has received any notice of any claim and no
proceeding has been instituted asserting any claim against the Company, the
Trust or any of their respective Subsidiaries or any of their respective real
properties or other assets now or formerly owned, leased or operated by any of
them, alleging any damage to the environment or violation of any Environmental
Laws, except, in each case, such as could not reasonably be expected to result
in a Material Adverse Effect.


(b)    Neither the Company, the Trust nor any of their respective Subsidiaries
has knowledge of any facts which would give rise to any claim, public or
private, of violation of Environmental Laws or damage to the environment
emanating from, occurring on or in any way related to real properties now or
formerly owned, leased or operated by any of them or to other assets or their
use, except, in each case, such as could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.


(c)    Neither the Company, the Trust, nor any of their respective Subsidiaries
has stored any Hazardous Materials on real properties now or formerly owned,
leased or operated by any of them in a manner which is contrary to any
Environmental Law that could, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.


(d)    Neither the Company, the Trust, nor any of their respective Subsidiaries
has disposed of any Hazardous Materials in a manner which is contrary to any
Environmental Law that could, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.


(e)    All Buildings on all real properties now owned, leased or operated by the
Company, the Trust or any of their respective Subsidiaries are in compliance
with applicable Environmental Laws, except where failure to comply could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.


Section 5.19.    Solvency. As of Closing and after giving effect to the
transactions contemplated by this Agreement and the Notes, neither the Company,
the Guarantors nor any of their Subsidiaries is insolvent on a balance sheet
basis such that the sum of such Person’s assets exceeds the sum of such Person’s
liabilities, such Person is able to pay its debts as they become due, and such
Person has sufficient capital to carry on its business.
Section 5.20.    Contribution Agreement. The Company has delivered to the
Purchasers a true, correct and complete copy of the Contribution Agreement. The
Contribution Agreement is in full force and effect in accordance with its terms,
there are no material claims resulting from non‑performance of the terms thereof
or otherwise or any basis for a material claim by any party to the Contribution
Agreement, nor has there been any waiver of any material terms thereunder.
Section 5.21.    No Fraudulent Intent. Neither the execution and delivery of
this Agreement or the Notes nor the performance of any actions required
hereunder or thereunder is being undertaken by the Company, any Guarantor or any
of their respective Subsidiaries with or as a result of any actual

-12-

--------------------------------------------------------------------------------



intent by any of such Persons to hinder, delay or defraud any entity to which
any of such Persons is now or will hereafter become indebted.


Section 5.22.    Transaction in Best Interests of Company; Consideration. The
transaction evidenced by this Agreement and the Notes is in the best interests
of the Company, the Guarantors, each of their respective Subsidiaries and the
creditors of such Persons. The direct and indirect benefits to inure to the
Company, the Guarantors and each of their respective Subsidiaries pursuant to
this Agreement, the Notes and the Subsidiary Guaranties constitute substantially
more than “reasonably equivalent value” (as such term is used in Section 548 of
the Bankruptcy Code) and “valuable consideration,” “fair value,” and “fair
consideration,” (as such terms are used in any applicable state fraudulent
conveyance law), in exchange for the benefits to be provided by the Company, the
Guarantors and each of their respective Subsidiaries pursuant to this Agreement
and the Notes, and but for the willingness of the Guarantors to guaranty the
Notes, the Company would be unable to obtain the financing contemplated
hereunder which financing will enable the Company and its Subsidiaries to have
available financing to refinance existing indebtedness and to conduct and expand
their business.


Section 5.23.    Partners and the Trust. The Trust is the sole general partner
of the Company and owns a 1% general partnership interest and as of the Closing
not less than a 90% limited partnership interest in the Company. The Trust owns
no assets other than its interest in the Company as a general partner and
limited partner, cash, Short‑term Investments and the property described in
Schedule 5.23 hereto.


SECTION 6.    REPRESENTATIONS OF THE PURCHASERS.


Section 6.1.    Purchase for Investment. Each Purchaser severally represents
that it is purchasing the Notes for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to the distribution thereof, provided that
the disposition of such Purchaser’s or their property shall at all times be
within such Purchaser’s or their control. Each Purchaser understands that the
Notes have not been registered under the Securities Act and may be resold only
if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required to register the Notes.
Section 6.2.    Source of Funds. Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Notes to be purchased by such Purchaser hereunder:

-13-

--------------------------------------------------------------------------------





(a)    the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together with the amount of the
reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the same employer (or
affiliate thereof as defined in PTE 95-60) or by the same employee organization
in the general account do not exceed 10% of the total reserves and liabilities
of the general account (exclusive of separate account liabilities) plus surplus
as set forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or


(b)    the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or


(c)    the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or


(d)    the Source constitutes assets of an “investment fund” (within the meaning
of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause (d);
or

-14-

--------------------------------------------------------------------------------





(e)    the Source constitutes assets of a “plan(s)” (within the meaning of
Part IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or


(f)    the Source is a governmental plan; or


(g)    the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or


(h)    the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.


As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.


SECTION 7.    INFORMATION AS TO COMPANY.


Section 7.1.    Financial and Business Information    . The Company shall cause
to be delivered to each holder of a Note that is an Institutional Investor:


(a)    Quarterly Statements — within 60 days (or such shorter period as is the
date by which such financial statements are required to be delivered under any
Material Credit Facility or the date on which such corresponding financial
statements are delivered under any Material Credit Facility if such delivery
occurs earlier than such required delivery date) after the end of each quarterly
fiscal period in each fiscal year of the Trust (other than the last quarterly
fiscal period of each such fiscal year), duplicate copies of,


(i)    a consolidated unaudited balance sheet of the Trust and its Subsidiaries
as at the end of such quarter, and


(ii)    consolidated unaudited statements of income, changes in shareholders’
equity and cash flows of the Trust and its Subsidiaries for such quarter and (in
the case of the second and third quarters) for the portion of the fiscal year
ending with such quarter,


setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year‑end
adjustments, provided that delivery within the time period specified above of
copies of the Trust’s Quarterly Report on Form 10‑Q (the “Form 10-Q”) prepared
in compliance with the requirements therefor and filed with the SEC shall be
deemed to satisfy the requirements of this Section 7.1(a) as to the Trust,
provided, further, that the Trust shall be

-15-

--------------------------------------------------------------------------------



deemed to have made such delivery of such Form 10-Q if it shall have timely made
such Form 10-Q available on “EDGAR” and on its home page on the worldwide web
(at the date of this Agreement located at: http//www.rgpt.com) and shall have
given each holder of a Note prior notice of such availability on EDGAR and on
its home page in connection with each delivery (such availability and notice
thereof being referred to as “Electronic Delivery”);


(b)    Annual Statements — within 100 days (or such shorter period as is the
date by which such financial statements are required to be delivered under any
Material Credit Facility or the date on which such corresponding financial
statements are delivered under any Material Credit Facility if such delivery
occurs earlier than such required delivery date) after the end of each fiscal
year of the Trust, duplicate copies of


(i)    a consolidated audited balance sheet of the Trust and its Subsidiaries,
as at the end of such year, and


(ii)    consolidated audited statements of income, changes in shareholders’
equity and cash flows of the Trust and its Subsidiaries for such year,


setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of independent public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in the circumstances,
provided that the delivery within the time period specified above of the Trust’s
Annual Report on Form 10‑K (the “Form 10-K”) for such fiscal year (together with
the Trust’s annual report to shareholders, if any, prepared pursuant to Rule
14a-3 under the Securities Exchange Act of 1934) prepared in accordance with the
requirements therefor and filed with the SEC, shall be deemed to satisfy the
requirements of this Section 7.1(b), provided, further, that the Trust shall be
deemed to have made such delivery of such Form 10-K if it shall have timely made
Electronic Delivery thereof;


(c)    SEC and Other Reports — promptly upon their becoming available, one copy
of (i) each financial statement, report, notice or proxy statement sent by the
Company, the Trust or any of their respective Subsidiaries to its principal
lending banks as a whole (excluding information sent to such banks in the
ordinary course of administration of a bank facility, such as information
relating to pricing and borrowing availability) or to its public Securities
holders generally, and (ii) each regular or periodic report, each registration
statement (without exhibits except as expressly requested by such Purchaser or
holder), and each prospectus and all amendments thereto filed by the Trust or
any of its Subsidiaries with the SEC and of all press releases and other
statements made available generally by the Company, the Trust or any of their
respective Subsidiaries to the public concerning developments that are Material;

-16-

--------------------------------------------------------------------------------





(d)    Notice of Default or Event of Default — promptly, and in any event within
five days after a Responsible Officer becoming aware of the existence of any
Default or Event of Default or that any Person has given any notice or taken any
action with respect to a claimed default hereunder or that any Person has given
any notice or taken any action with respect to a claimed default of the type
referred to in Section 11(f), a written notice specifying the nature and period
of existence thereof and what action the Company or the Trust is taking or
proposes to take with respect thereto;
(e)    ERISA Matters — promptly, and in any event within five days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company, the
Trust or an ERISA Affiliate proposes to take with respect thereto:


(i)    with respect to any Plan, any reportable event, as defined in section
4043(c) of ERISA and the regulations thereunder, for which notice thereof has
not been waived pursuant to such regulations as in effect on the date hereof; or


(ii)    the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company, the Trust or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan; or


(iii)    any event, transaction or condition that could result in the incurrence
of any liability by the Company, the Trust or any ERISA Affiliate pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, or in the imposition of any Lien on any of
the rights, properties or assets of the Company, the Trust or any ERISA
Affiliate pursuant to Title I or IV of ERISA or such penalty or excise tax
provisions, if such liability or Lien, taken together with any other such
liabilities or Liens then existing, could reasonably be expected to have a
Material Adverse Effect;


(f)    Notices from Governmental Authority — promptly, and in any event within
30 days of receipt thereof, copies of any notice to the Company, the Trust or
any of their Subsidiaries from any federal or state Governmental Authority
relating to any order, ruling, statute or other law or regulation that could
reasonably be expected to have a Material Adverse Effect; and


    

-17-

--------------------------------------------------------------------------------



(g) Resignation or Replacement of Auditors — within ten days following the date
on which the Company’s or the Trust’s auditors resign or the Company or the
Trust elects to change auditors, as the case may be, notification thereof,
together with such supporting information as the Required Holders may request.


(h)    Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company, the Trust or any of their respective
Subsidiaries (including, but without limitation, actual copies of the Trust’s
Form 10-Q and Form 10-K) or relating to the ability of the Company or the Trust
to perform its obligations hereunder and under the Notes as from time to time
may be reasonably requested by any such holder of a Note.


Section 7.2.    Officer’s Certificate. Each set of financial statements
delivered to a holder of a Note pursuant to Section 7.1(a) or Section 7.1(b)
shall be accompanied by a certificate of a Senior Financial Officer (which, in
the case of Electronic Delivery of any such financial statements, shall be by
separate concurrent delivery of such certificate to each holder of a Note):


(a)    Covenant Compliance — setting forth the information from such financial
statements that is required in order to establish whether the Company, and the
Trust, as applicable, were in compliance with the requirements of Section 10
during the quarterly or annual period covered by the statements then being
furnished, (including with respect to each such provision that involves
mathematical calculations, the information from such financial statements that
is required to perform such calculations) and detailed calculations of the
maximum or minimum amount, ratio or percentage, as the case may be, permissible
under the terms of such Section, and the calculation of the amount, ratio or
percentage then in existence. In the event that the Company, the Trust or any of
their respective Subsidiaries has made an election to measure any financial
liability using fair value (which election is being disregarded for purposes of
determining compliance with this Agreement pursuant to Section 23.2) as to the
period covered by any such Senior Financial Officer shall include a
reconciliation from GAAP with respect to such election;


(b)    Event of Default — certifying that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Trust,
the Company and their respective Subsidiaries from the beginning of the
quarterly or annual period covered by the statements then being furnished to the
date of the certificate and that such review shall not have disclosed the
existence during such period of any condition or event that constitutes a
Default or an Event of Default or, if any such condition or event existed or
exists (including, without limitation, any such event or condition resulting
from the failure of the Trust, the Company or any of their respective
Subsidiaries to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Trust or the Company shall have
taken or proposes to take with respect thereto;

-18-

--------------------------------------------------------------------------------





(c)    Guarantors – certifying that each Subsidiary Guarantor is a Subsidiary of
the Trust; and the Company is and was a Subsidiary of the Trust from the
beginning of the quarterly or annual period covered by the statements then being
furnished to the date of the certificate; and


(d)    Unencumbered Real Estate Certificate – listing each of the properties
comprising Unencumbered Real Estate and certifying that all Unencumbered Real
Estate so listed fully qualifies as such under the applicable criteria in this
Agreement, lists any additions or removals or Unencumbered Real Estate during
such accounting period, as appropriate, and includes such information as may be
reasonably be required to determine the economic and physical occupancy of said
Unencumbered Real Estate and the Operating Cash Flow from such Unencumbered Real
Estate during such period.


Section 7.3.    Visitation. The Company and the Trust shall permit the
representatives of each holder of a Note that is an Institutional Investor:


(a)    No Default — if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the Company and the
Trust, to visit the principal executive office of the Company and the Trust, to
discuss the affairs, finances and accounts of the Company, the Trust and their
respective Subsidiaries with the Company’s and the Trust’s officers, and (with
the consent of the Company and the Trust, which consent will not be unreasonably
withheld) its independent public accountants, and (with the consent of the
Company and the Trust, which consent will not be unreasonably withheld) to visit
the other offices and properties of the Company and the Trust and each
Subsidiary, all at such reasonable times and as often as may be reasonably
requested in writing; and


(b)    Default — if a Default or Event of Default then exists, at the expense of
the Company and the Trust to visit and inspect any of the offices or properties
of the Company and the Trust or any of their Subsidiaries, to examine all their
respective books of account, records, reports and other papers, to make copies
and extracts therefrom, and to discuss their respective affairs, finances and
accounts with their respective officers and independent public accountants (and
by this provision the Company and the Trust authorizes said accountants to
discuss the affairs, finances and accounts of the Company and the Trust and
their respective Subsidiaries), all at such times and as often as may be
requested.


Section 7.4.    Electronic Delivery    . Financial statements, opinions of
independent certified public accountants, other information and Officers’
Certificates that are required to be delivered by the Company and the Trust
pursuant to Sections 7.1(a), (b) or (c) and Section 7.2 shall be deemed to have
been delivered if the Company or the Trust satisfies any of the following
requirements:
(i)    such financial statements satisfying the requirements of Section 7.1(a)
or (b) and related Officer’s Certificate satisfying the requirements of
Section 7.2 are delivered to each holder of a Note by e-mail;

-19-

--------------------------------------------------------------------------------





(ii)    the Trust shall have timely filed such Form 10–Q or Form 10–K,
satisfying the requirements of Section 7.1(a) or Section 7.1(b), as the case may
be, with the SEC and shall have made such form and the related Officer’s
Certificate satisfying the requirements of Section 7.2 available on its home
page on the internet, which is located at http://rgpt.com as of the date of this
Agreement;


(iii)    such financial statements satisfying the requirements of Section 7.1(a)
or Section 7.1(b) and related Officer’s Certificate(s) satisfying the
requirements of Section 7.2 are timely posted by or on behalf of the Company and
the Trust on IntraLinks or on any other similar website to which each holder of
Notes has free access; or


(iv)    the Trust shall have filed any of the items referred to in
Section 7.1(c) with the SEC and shall have made such items available on its home
page on the internet or on IntraLinks or on any other similar website to which
each holder of Notes has free access;


provided however, that in the case of any of clauses (ii), (iii) or (iv), the
Company and the Trust shall have given each holder of a Note prior written
notice, which may be by e-mail or in accordance with Section 18, of such posting
or filing in connection with each delivery, provided further, that upon request
of any holder to receive paper copies of such forms, financial statements and
Officer’s Certificates or to receive them by e-mail, the Company and the Trust
will promptly e-mail them or deliver such paper copies, as the case may be, to
such holder.


SECTION 8.    PAYMENT AND PREPAYMENT OF THE NOTES.


Section 8.1.    Maturity. As provided therein, the entire unpaid principal
balance of each Note shall be due and payable on the Maturity Date thereof.


Section 8.2.    Optional Prepayments with Make-Whole Amount    . The Company
may, at its option, upon notice as provided below, prepay at any time all, or
from time to time any part of, the Notes, in an amount not less than 10% of the
aggregate principal amount of the Notes then outstanding in the case of a
partial prepayment, at 100% of the principal amount so prepaid, and the
Make-Whole Amount determined for the prepayment date with respect to such
principal amount. The Company will give each holder of Notes written notice of
each optional prepayment under this Section 8.2 not less than ten days and not
more than 60 days prior to the date fixed for such prepayment unless the Company
and the Required Holders agree to another time period pursuant to Section 17.
Each such notice shall specify such date (which shall be a Business Day), the
aggregate principal amount of the Notes to be prepaid on such date, the
principal amount of each Note held by such holder to be prepaid (determined in
accordance with Section 8.3), and the interest to be paid on the prepayment date
with respect to such principal amount being prepaid, and shall be accompanied by
a certificate of a Senior Financial Officer as to the estimated Make-Whole
Amount due in connection with such prepayment (calculated as if the date of such
notice were the date of the prepayment), setting forth the details of such
computation. Two Business Days prior to such prepayment, the Company shall
deliver to each holder of Notes a certificate of a Senior Financial Officer
specifying the calculation of such Make-Whole Amount as of the specified
prepayment date.

-20-

--------------------------------------------------------------------------------





Section 8.3.    Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes of any Series pursuant to Section 8.2, the principal
amount of the Notes of such Series to be prepaid shall be allocated among all of
the Notes of such Series at the time outstanding in proportion, as nearly as
practicable, to the respective unpaid principal amounts thereof not theretofore
called for prepayment.


Section 8.4.    Maturity; Surrender, Etc. In the case of each optional
prepayment of Notes pursuant to this Section 8, the principal amount of each
Note to be prepaid shall mature and become due and payable on the date fixed for
such prepayment, together with interest on such principal amount accrued to such
date and the applicable Make-Whole Amount, if any. From and after such date,
unless the Company shall fail to pay such principal amount when so due and
payable, together with the interest and Make-Whole Amount, if any, as aforesaid,
interest on such principal amount shall cease to accrue. Any Note paid or
prepaid in full shall be surrendered to the Company and cancelled and shall not
be reissued, and no Note shall be issued in lieu of any prepaid principal amount
of any Note.


Section 8.5.    Purchase of Notes. The Company will not and will not permit any
Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with the terms of this Agreement and the
Notes or (b) pursuant to an offer to purchase made by the Company or an
Affiliate pro rata to the holders of all Notes at the time outstanding upon the
same terms and conditions. Any such offer shall provide each holder with
sufficient information to enable it to make an informed decision with respect to
such offer, and shall remain open for at least 15 Business Days. If the holders
of more than 50% of the principal amount of the Notes then outstanding accept
such offer, the Company shall promptly notify the remaining holders of such fact
and the expiration date for the acceptance by holders of Notes of such offer
shall be extended by the number of days necessary to give each such remaining
holder at least five (5) Business Days from its receipt of such notice to accept
such offer. The Company will promptly cancel all Notes acquired by it or any
Affiliate pursuant to any payment, prepayment or purchase of Notes pursuant to
any provision of this Agreement and no Notes may be issued in substitution or
exchange for any such Notes.


Section 8.6.    Make-Whole Amount.
“Make-Whole Amount” means, with respect to any Note, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings:


“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.


“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

-21-

--------------------------------------------------------------------------------



“Reinvestment Yield” means, with respect to the Called Principal of any Note,
.50% over the yield to maturity implied by the yield(s) reported as of 10:00
a.m. (New York City time) on the second Business Day preceding the Settlement
Date with respect to such Called Principal, on the display designated as “Page
PX1” (or such other display as may replace Page PX1) on Bloomberg Financial
Markets for the most recently issued actively traded on-the-run U.S. Treasury
securities (“Reported”) having a maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date. If there are no such
U.S. Treasury securities Reported having a maturity equal to such Remaining
Average Life, then such implied yield to maturity will be determined by
(a) converting U.S. Treasury bill quotations to bond equivalent yields in
accordance with accepted financial practice and (b) interpolating linearly
between the yields Reported for the applicable most recently issued actively
traded on-the-run U.S. Treasury securities with the maturities (1) closest to
and greater than such Remaining Average Life and (2) closest to and less than
such Remaining Average Life. The Reinvestment Yield shall be rounded to the
number of decimal places as appears in the interest rate of the applicable Note.
If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, .50% over the yield to
maturity implied by the U.S. Treasury constant maturity yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (or any comparable successor
publication) for the U.S. Treasury constant maturity having a term equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there is no such U.S. Treasury constant maturity having a term equal to such
Remaining Average Life, such implied yield to maturity will be determined by
interpolating linearly between (1) the U.S. Treasury constant maturity so
reported with the term closest to and greater than such Remaining Average Life
and (2) the U.S. Treasury constant maturity so reported with the term closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.
“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year composed of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the Notes, then the amount of the next succeeding
scheduled interest payment

-22-

--------------------------------------------------------------------------------



will be reduced by the amount of interest accrued to such Settlement Date and
required to be paid on such Settlement Date pursuant to Section 8.4 or
Section 12.1.
“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.
Section 8.7.    Payments Due on Non-Business Days    . Anything in this
Agreement or the Notes to the contrary notwithstanding (but without limiting the
requirement in Section 8.4 that the notice of any optional prepayment specify a
Business Day as the date fixed for such prepayment), (x) subject to clause (y),
any payment of interest on any Note that is due on a date that is not a Business
Day shall be made on the next succeeding Business Day without including the
additional days elapsed in the computation of the interest payable on such next
succeeding Business Day; and (y) any payment of principal of or Make-Whole
Amount on any Note (including principal due on the Maturity Date of such Note)
that is due on a date that is not a Business Day shall be made on the next
succeeding Business Day and shall include the additional days elapsed in the
computation of interest payable on such next succeeding Business Day.
Section 8.8.    Change of Control Prepayment    . (a) Promptly, and in any event
within five (5) Business days of any Responsible Officer becoming aware that a
Change of Control has occurred (which shall be deemed to have occurred on the
actual closing of any transaction which constitutes a Change of Control within
the meaning of subsection (b) of the definition of Change of Control), the Trust
and the Company shall give written notice (the “Company/Trust Notice”) of such
fact to all holders of the Notes.
(b)    The Company/Trust Notice shall (i) describe the facts and circumstances
of such Change of Control in reasonable detail, (ii) refer to this Section 8.8
and the rights of the holders hereunder and state that a Change of Control has
occurred, (iii) contain an offer by the Company to prepay the entire unpaid
principal amount of Notes held by each holder, together with interest thereon to
the prepayment date selected by the Company with respect to each Note but
without any Make‑Whole Amount with respect to each such Note, which prepayment
shall be on a date specified in the Company/Trust Notice, which date shall be a
Business Day not less than 30 days and not more than 60 days after such
Company/Trust Notice is given and (iv) request each holder to notify the Company
in writing by a stated date (the “Change of Control Response Date”), which date
is not less than 15 days after such holder's receipt of the Company/Trust
Notice, of its acceptance or rejection of such prepayment offer. If a holder
does not notify the Company as provided above, then the holder shall be deemed
to have rejected such offer.
(c)    On the prepayment date specified in the Company/Trust Notice, the entire
unpaid principal amount of the Notes held by each holder of Notes who has
accepted such prepayment offer (in accordance with subclause (iv) of
subparagraph (b)), together with interest thereon to the prepayment date with
respect to each such Note but without payment of any Make‑Whole Amount with
respect thereto shall become due and payable.

-23-

--------------------------------------------------------------------------------



SECTION 9.
AFFIRMATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:
Section 9.1.    Compliance with Laws    . Without limiting Section 10.4, the
Company and the Trust will, and will cause each of their respective Subsidiaries
to, comply with all laws, ordinances or governmental rules or regulations to
which each of them is subject, including, without limitation, ERISA,
Environmental Laws, the USA PATRIOT Act and the other laws and regulations that
are referred to in Section 5.16, and will obtain and maintain in effect all
licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
Section 9.2.    Insurance    . The Company and the Trust will, and will cause
each of their respective Subsidiaries to, maintain, with financially sound and
reputable insurers, insurance with respect to their respective properties and
businesses against such casualties and contingencies, of such types, on such
terms and in such amounts (including deductibles, co-insurance and
self-insurance, if adequate reserves are maintained with respect thereto) as is
customary in the case of entities of established reputations engaged in the same
or a similar business and similarly situated.
Section 9.3.    Maintenance of Properties    . The Company and the Trust will,
and will cause each of their respective Subsidiaries to, maintain and keep, or
cause to be maintained and kept, their respective properties in good repair,
working order and condition (other than ordinary wear and tear), so that the
business carried on in connection therewith may be properly conducted at all
times, provided that this Section shall not prevent the Company, the Trust or
any their respective Subsidiaries from discontinuing the operation and the
maintenance of any of their properties if such discontinuance is desirable in
the conduct of their business and the Company and the Trust have concluded that
such discontinuance could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
Section 9.4.    Payment of Taxes and Claims    . The Company and the Trust will,
and will cause each of their Subsidiaries to, file all tax returns required to
be filed in any jurisdiction and to pay and discharge all taxes shown to be due
and payable on such returns and all other taxes, assessments, governmental
charges, or levies imposed on them or any of their properties, assets, income or
franchises, to the extent the same have become due and payable and before they
have become delinquent and all claims for which sums have become due and payable
that have or might become a Lien on properties or assets of the Company, the
Trust or any of their respective Subsidiary, provided that neither the Company,
the Trust nor any of their respective Subsidiaries need pay any such tax,
assessment, charge, levy or claim if (i) the amount, applicability or validity
thereof is contested by the Company, the Trust or such Subsidiary on a timely
basis in good faith and in appropriate proceedings, and the Company, the Trust
or a Subsidiary has established adequate reserves therefor in accordance with
GAAP on the

-24-

--------------------------------------------------------------------------------



books of the Company, the Trust or such Subsidiary or (ii) the nonpayment of all
such taxes, assessments, charges, levies and claims could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
Section 9.5.    Corporate Existence, Etc    . (a) Subject to Section 10.2, the
Company and the Trust will at all times preserve and keep their existence as a
partnership and real estate investment trust, respectively, in full force and
effect. Subject to Section 10.2, the Company and the Trust will at all times
preserve and keep in full force and effect the corporate existence of each of
their respective Subsidiaries (unless merged into the Company or a Wholly-Owned
Subsidiary) and all rights and franchises of the Company, the Trust and their
respective Subsidiaries unless, in the good faith judgment of the Company or the
Trust, the termination of or failure to preserve and keep in full force and
effect such corporate existence, right or franchise could not, individually or
in the aggregate, have a Material Adverse Effect.
(b)    The Trust will at all times (a) be the sole general partner of the
Company, (b) own not less than 51% of the partnership interests in the Company,
and in any event the largest percentage interest of any partner in the Company
and (c) be responsible for making all major and day-to-day operational and
management decisions to be made by the Company in the conduct of its business.
Without the prior written consent of the Required Holders, the Trust shall not
own any assets other than its interest in the Company as a general partner and a
limited partner, cash, Short-term Investments and the property described in
Schedule 5.23.
Section 9.6.    Books and Records    . The Company and the Trust will, and will
cause each of their respective Subsidiaries to, maintain proper books of record
and account in conformity with GAAP and all applicable requirements of any
Governmental Authority having legal or regulatory jurisdiction over the Company,
the Trust or such Subsidiary, as the case may be. The Company and the Trust
will, and will cause each of their respective Subsidiaries to, keep books,
records and accounts which, in reasonable detail, accurately reflect all
transactions and dispositions of assets. The Company, the Trust and their
respective Subsidiaries have devised a system of internal accounting controls
sufficient to provide reasonable assurances that their respective books,
records, and accounts accurately reflect all transactions and dispositions of
assets and the Company and the Trust will, and will cause each of their
respective Subsidiaries to, continue to maintain such system.
Section 9.7.    Subsidiary Guarantors    . The Trust will cause each of its
Subsidiaries that guarantees or otherwise becomes liable at any time, whether as
a borrower or an additional or co-borrower or otherwise, for or in respect of
any Indebtedness under any Material Credit Facility to concurrently therewith:
(a)    enter into an agreement in form and substance satisfactory to the
Required Holders providing for the guaranty by such Subsidiary, on a joint and
several basis with all other such Subsidiaries of the Trust, of (i) the prompt
payment in full when due of all amounts payable by the Company or the Trust
pursuant to the Notes (whether for principal, interest, Make-Whole Amount or
otherwise) and this Agreement, including, without limitation, all indemnities,
fees and expenses payable by the Company or the Trust thereunder and (ii) the
prompt, full and faithful performance, observance and discharge by

-25-

--------------------------------------------------------------------------------



the Company or the Trust of each and every covenant, agreement, undertaking and
provision required pursuant to the Notes or this Agreement to be performed,
observed or discharged by it (a “Subsidiary Guaranty”); and
(b)    deliver the following to each of holder of a Note:
(i)    an executed counterpart of such Subsidiary Guaranty;
(ii)    a certificate signed by an authorized responsible officer of such
Subsidiary containing representations and warranties on behalf of such
Subsidiary to the same effect, mutatis mutandis, as those contained in Sections
5.1, 5.2, 5.6, 5.7, 5.8, 5.9, 5.10, 5.11, 5.12, 5.15, 5.16, 5.17 and 5.18 of
this Agreement (but with respect to such Subsidiary and such Subsidiary Guaranty
rather than the Company);
(iii)    all documents as may be reasonably requested by the Required Holders to
evidence the due organization, continuing existence and good standing of such
Subsidiary and the due authorization by all requisite action on the part of such
Subsidiary of the execution and delivery of such Subsidiary Guaranty and the
performance by such Subsidiary of its obligations thereunder; and
(iv)    an opinion of counsel reasonably satisfactory to the Required Holders
covering such matters relating to such Subsidiary and such Subsidiary Guaranty
as the Required Holders may reasonably request.
(c)    Subject and subordinate to the requirements of Section 9.7(a), at the
election of the Trust and by written notice to each holder of Notes, any
Subsidiary Guarantor may be discharged from all of its obligations and
liabilities under its Subsidiary Guaranty and shall be automatically released
from its obligations thereunder without the need for the execution or delivery
of any other document by the holders or any other Person, provided, in each
case, that (i) after giving effect to such release no Default or Event of
Default shall have occurred and be continuing, (ii) no amount is then due and
payable under such Subsidiary Guaranty, (iii) if any fee or other form of
consideration is given to any holder of Indebtedness of the Company expressly
for the purpose of such release, holders of Notes shall receive equivalent
consideration, and (iv) each holder of Notes shall have received a certificate
of a Responsible Officer to the foregoing effect and setting forth the
information (including reasonably detailed computations) reasonably required to
establish compliance with the foregoing requirements.
Section 9.8.    Most Favored Lender.      (a) If at any time a Material Credit
Facility shall contain any financial covenant that relates to one or more
numerical measures of the financial condition or results of operations
(consolidated or otherwise) of the Company (however expressed and whether stated
as a ratio, as a fixed threshold, as an event of default, or otherwise,
including, without limitation, financial covenants of the type included in
Section 9.5 of the Material Credit Facility described in clause (a) in the
definition of Material Credit Facility) (or any thereof shall be amended,
restated or otherwise modified) and such financial covenant is not contained in
this Agreement or would be more beneficial ,

-26-

--------------------------------------------------------------------------------



directly or indirectly, to the holders of the Notes than the financial covenants
in Sections 10.7 through 10.10 incorporated into this Agreement as of the date
hereof (any such financial covenant, a “Financial Covenant”), then the Company
shall promptly (but in any event within ten Business Days from the occurrence
thereof) provide written notice thereof to the holders of the Notes, which
notice shall refer specifically to this Section 9.8 and shall describe in
reasonable detail the Financial Covenant and the relevant ratios or thresholds
contained therein. Thereupon, such Financial Covenant shall be deemed
automatically incorporated by reference into this Agreement, mutatis mutandis,
as if set forth fully herein, without any further action required on the part of
any Person, effective as of the date when such Financial Covenant became
effective under such Material Credit Facility. Upon the request of the Required
Holders, the Company shall enter into an additional agreement or an amendment to
this Agreement (as the Required Holders may request), evidencing the
incorporation of such Financial Covenant into this Agreement substantially as
provided for in the Material Credit Facility. Notwithstanding the foregoing,
this Section shall not apply to covenants contained in any agreements or
documents evidencing or securing Non-recourse Indebtedness.
(b)    Any Financial Covenant incorporated into this Agreement pursuant to
Section 9.8(a) shall automatically without any action required to be taken by
the Company or any holder of Notes (i) be subject to any subsequent waiver of
the correlative covenant to such Financial Covenant under the Material Credit
Facility for the same time period as waived thereunder, (ii) be deemed amended,
restated or otherwise modified in this Agreement to the same effect as the
correlative covenant to such Financial Covenant shall be amended, restated or
otherwise modified under the Material Credit Facility and (iii) be deemed
deleted from this Agreement at such time as the correlative covenant to such
Financial Covenant shall be deleted from the Material Credit Facility or at such
time as the applicable Material Credit Facility shall be terminated and, in the
case of any such termination, no amounts of principal or interest shall be
outstanding thereunder and, in any such case under clauses (i), (ii) or (iii)
above, the Company shall promptly (but in any event within five Business Days
from the occurrence thereof) provide written notice thereof to the holders of
the Notes, which notice shall refer specifically to this Section 9.8, shall
include a statement that no Default or Event of Default is then in existence and
shall describe in reasonable detail the relevant waiver, amendment, restatement,
modification or deletion of such Financial Covenant. Upon the request of the
Company, the holders of the Notes shall enter into an additional agreement,
waiver or an amendment to this Agreement (as the Required Holders may request),
evidencing such waiver, amendment, restatement, modification or deletion of such
Financial Covenant in the Material Credit Facility.
(c)    To the extent that the Company shall directly or indirectly pay or cause
to be paid any remuneration, by way of fee, additional interest or otherwise, as
consideration for or as an inducement to the entering into by any financier
under any Material Credit Facility of any waiver, amendment, restatement,
modification or deletion of any Financial Covenant under such Material Credit
Facility for the purpose of curing, avoiding or potentially avoiding a current
or future default under such Material Credit Facility, the Company shall pay
equivalent consideration on the same terms, ratably to each holder of Notes
(based, in the case of the holders of the Notes, on the outstanding balance of
the Notes, and in the case of the lenders under the Material Credit Facility,
the commitments of such lenders under the Material Credit Facility).
Section 9.9.    Purchasers Covenant Related to Subsidiary Guaranty    . The
Purchasers (on behalf of themselves and their successors and assigns) hereby
expressly agree to the provisions of the fourth paragraph of Section 1 of the
Subsidiary Guaranty.

-27-

--------------------------------------------------------------------------------



Section 10.    Negative Covenants.
The Company covenants that so long as any of the Notes are outstanding:
Section 10.1.    Transactions with Affiliates    . The Trust and the Company
will not and will not permit any of their Subsidiaries to enter into directly or
indirectly any Material transaction or group of related transactions (including
without limitation the purchase, lease, sale or exchange of properties of any
kind or the rendering of any service) with any Affiliate (other than the
Company, the Trust or another Subsidiary), except in the ordinary course and
pursuant to the reasonable requirements of the Company’s, the Trust’s or such
Subsidiary’s business and upon fair and reasonable terms no less favorable to
the Company or such Subsidiary than would be obtainable in a comparable
arm’s-length transaction with a Person not an Affiliate and those in existence
as of the Closing as set forth on Schedule 5.4 to this Agreement.
Section 10.2.    Merger, Consolidation, Etc    . The Trust and the Company will
not, and will not permit any Subsidiary Guarantor to, consolidate with or merge
with any other corporation, limited liability company or partnership or convey,
transfer or lease all or substantially all of its assets in a single transaction
or series of transactions to any Person unless:
(a)    the successor formed by such consolidation or the survivor of such merger
or the Person that acquires by conveyance, transfer or lease all or
substantially all of the assets of the Trust, the Company or such Subsidiary
Guarantor as an entirety, as the case may be, shall be a solvent corporation,
limited liability company or partnership organized and existing under the laws
of the United States or any state thereof (including the District of Columbia),
and, if the Trust, the Company or such Subsidiary Guarantor is not such
corporation, limited liability company or partnership (i) such corporation,
limited liability company or partnership shall have executed and delivered to
each holder of any Notes its assumption of the due and punctual performance and
observance of each covenant and condition of this Agreement, the Notes or the
related Subsidiary Guaranty, as the case may be and (ii) such corporation,
limited liability company or partnership shall have caused to be delivered to
each holder of any Notes an opinion of nationally recognized independent
counsel, or other independent counsel reasonably satisfactory to the Required
Holders, to the effect that all agreements or instruments effecting such
assumption are enforceable in accordance with their terms and comply with the
terms hereof;
(b)    each Subsidiary Guarantor under any Subsidiary Guaranty that is
outstanding at the time such transaction or each transaction in such a series of
transactions occurs reaffirms its obligations under such Subsidiary Guaranty in
writing at such time pursuant to documentation that is reasonably acceptable to
the Required Holders; and

-28-

--------------------------------------------------------------------------------





(c)    immediately before and immediately after giving effect to such
transaction or each transaction in any such series of transactions, no Default
or Event of Default shall have occurred and be continuing.


No such conveyance, transfer or lease of substantially all of the assets of the
Company or the Trust shall have the effect of releasing the Company, the Trust
or any successor partnership, real estate investment trust, corporation or
limited liability company that shall theretofore have become such in the manner
prescribed in this Section 10.2 from its liability under this Agreement or the
Notes, as applicable.


Section 10.3.    Line of Business. The Company and the Trust will not and will
not permit any of their respective Subsidiaries to engage in any business if, as
a result, the general nature of the business in which the Company, the Trust and
their respective Subsidiaries, taken as a whole, would then be engaged would be
substantially changed from the general nature of the business in which the
Company, the Trust and their respective Subsidiaries, taken as a whole, are
engaged on the date of this Agreement as described in the Memorandum.


Section 10.4.    Terrorism Sanctions Regulations. The Company and the Trust will
not and will not permit any Controlled Entity (a) to become (including by virtue
of being owned or controlled by a Blocked Person), own or control a Blocked
Person or any Person that is the target of sanctions imposed by the United
Nations or by the European Union, or (b) directly or indirectly to have any
investment in or engage in any dealing or transaction (including, without
limitation, any investment, dealing or transaction involving the proceeds of the
Notes) with any Person if such investment, dealing or transaction (i) would
cause any holder to be in violation of any law or regulation applicable to such
holder, or (ii) is prohibited by or subject to sanctions under any U.S. Economic
Sanctions, or (c) to engage, nor shall any Affiliate of either engage, in any
activity that could subject such Person or any holder to sanctions under CISADA
or any similar law or regulation with respect to Iran or any other country that
is subject to U.S. Economic Sanctions.


Section 10.5.    Liens. Neither the Company nor the Trust will, nor will either
of them permit any of their respective Subsidiaries to directly or indirectly
create, incur, assume or permit to exist (upon the happening of a contingency or
otherwise) any Lien on or with respect to any property or asset (including,
without limitation, any document or instrument in respect of goods or accounts
receivable) of the Company, the Trust or any such Subsidiary, whether now owned
or held or hereafter acquired, or any income or profits therefrom, or assign or
otherwise convey any right to receive income or profits, except:


(a)     liens in favor of the Company or the Trust on all or part of the assets
of Subsidiaries of such Person securing Indebtedness owing by Subsidiaries of
such Person to such Person;


(b)    liens on properties to secure taxes, assessments and other governmental
charges or claims for labor, material or supplies in respect of obligations not
overdue or which are being contested as permitted by Section 9.4;

-29-

--------------------------------------------------------------------------------







(c)    deposits or pledges made in connection with, or to secure payment of,
workers’ compensation, unemployment insurance, old age pensions or other social
security obligations;
(d)    liens on properties or any interest therein (including the rents, issues
and profits therefrom) in respect of judgments or awards, which would not
constitute an Event of Default under Section 11(i);
(e)    encumbrances on properties consisting of easements, rights of way, zoning
restrictions, leases and other occupancy agreements, restrictions on the use of
real property and defects and irregularities in the title thereto, landlord’s or
lessor’s liens under leases to which the Company, any Guarantor or a Subsidiary
of such Person is a party, and other minor non-monetary liens or encumbrances
none of which interferes materially with the use of the property affected in the
ordinary conduct of the business of the Company, the Guarantors or their
Subsidiaries, which defects do not individually or in the aggregate have a
materially adverse effect on the business of the Company or any of the
Guarantors individually or of such Person and its Subsidiaries on a Consolidated
basis; and
(f)    liens on properties or interests therein to secure Indebtedness of the
Trust, the Company or any Subsidiary provided that such liens and the
Indebtedness secured thereby are permitted under this Agreement including,
without limitation, under Sections 10.6 through 10.10, and provided, further,
that notwithstanding the foregoing, the Company and the Trust shall not, and
shall not permit any of their respective Subsidiaries to, secure any
Indebtedness outstanding under or pursuant to any Material Credit Facility
pursuant to this Section 10.5(f) unless and until the Notes (and any guaranty
delivered in connection therewith) shall concurrently be secured equally and
ratably with such Indebtedness pursuant to documentation reasonably acceptable
to the Required Holders in substance and in form, including, without limitation,
an intercreditor agreement and opinions of counsel to the Company, the Trust
and/or any such Subsidiary, as the case may be, from counsel that is reasonably
acceptable to the Required Holders
Section 10.6.    Subsidiary Indebtedness. In addition to, and not in limitation
of, any other restrictions in this Agreement, the Trust and the Company will not
permit their respective Subsidiaries (other than the Company) to create, incur,
assume, guarantee or be or remain liable, contingently or otherwise, with
respect to any Indebtedness of the type described in any of clauses (a) through
(g) of the definition thereof other than:  
(a)    Unsecured Indebtedness (including, for clarity, Recourse Indebtedness) of
Subsidiary Guarantors,
(b)    Non-recourse Indebtedness of Subsidiaries, and

-30-

--------------------------------------------------------------------------------





(c)    in addition to Indebtedness permitted under subclauses (a) and (b) above,
all other Indebtedness of Subsidiaries, provided that the aggregate principal
amount of such other Indebtedness of Subsidiaries at any time does not exceed
15% of the Consolidated Total Adjusted Asset Value.


Section 10.7.    Limitation on Indebtedness. Neither the Company nor the Trust
will permit the ratio of Consolidated Total Liabilities to Consolidated Total
Adjusted Asset Value to exceed 60%.


Section 10.8.    Limitation on Priority Indebtedness. Neither the Company nor
the Trust will permit the ratio of (a) the sum of (i) Secured Indebtedness of
the Trust, the Company and their Subsidiaries plus (ii) Unsecured Indebtedness
of Subsidiaries which are not Subsidiary Guarantors to (b) Consolidated Total
Adjusted Asset Value, to exceed 40%.


Section 10.9.    Limitation on Unsecured Indebtedness. Neither the Company nor
the Trust will at any time permit the ratio of (i) Consolidated Total
Unencumbered Asset Value to (ii) Unsecured Indebtedness of the Trust, the
Company and their Subsidiaries to be less than 1.50 to 1.0.


Section 10.10.    Fixed Charge Ratio. Neither the Company nor the Trust will
permit the ratio of Consolidated Operating Cash Flow to Fixed Charges to be less
than 1.50 to 1.0, as calculated for the most recent four fiscal quarters ended;
provided, however, that for purposes of determining compliance with this
covenant, prior to such time as the Company or the Trust has owned and operated
a parcel of Real Estate for (4) full fiscal quarters, the Operating Cash Flow
with respect to such parcel of Real Estate for the number of full fiscal
quarters which the Company or the Trust has owned and operated such parcel of
Real Estate as annualized shall be utilized. Additionally, for the purposes of
calculating Consolidated Operating Cash Flow under this section, Operating Cash
Flow attributable to any Redevelopment Property shall be included even if such
Redevelopment Property is then being valued at cost for the purposes of
calculating the Company’s Consolidated Total Adjusted Asset Value. For the
purposes of this section, the Operating Cash Flow and Debt Service attributable
to any Real Estate and the principal indebtedness repaid as a part of such shall
be excluded from the calculations when such Real Estate is sold.


Section 10.11.    Sale of Assets. Neither the Trust, nor the Company will, nor
will they permit their respective Subsidiaries to, (i) without limiting any
transaction permitted by Section 10.2 hereof, enter into any transaction or
series of transactions which would result in the sale, lease, transfer or other
disposition in each case, of all or substantially all of the collective assets
of the Trust and its Subsidiaries; or (ii) sell, lease, transfer or otherwise
dispose of any individual Real Estate which has been Unencumbered Real Estate
without regard to satisfaction of conditions set forth in (a) through (g) in the
definition thereof (or any Subsidiary which owns such individual Real Estate),
having a sales price that would exceed 5% of Consolidated Total Adjusted Asset
Value unless after giving effect to such disposition, there is no Event of
Default.
Section 10.12.    Restriction on Certain Investments. Neither the Company nor
the Trust will, nor will either of them permit any of its Subsidiaries to, make
or permit to exist or to remain outstanding any Investment:

-31-

--------------------------------------------------------------------------------





(a)    in any Subsidiary of the Company or the Trust that is not 100% owned by
the Company or the Trust or in Unconsolidated Affiliates except Investments in
Subsidiaries of the Company or the Trust that are not one hundred percent (100%)
owned by the Company or the Trust or in Unconsolidated Affiliates, which
Subsidiaries or Unconsolidated Affiliates are engaged in the ownership of Real
Estate or development activity pursuant to Section 10.13, provided that in no
event shall such Investments exceed fifteen percent (15%) of the Company’s
Consolidated Total Adjusted Asset Value in the aggregate without the prior
written consent of the Required Holders;
(b)    in any development activity, whether directly or through a Subsidiary or
Unconsolidated Affiliate, except in development permitted by Section 10.13 which
at any time has a total cost (including acquisition, construction and other
costs), whether such total costs are incurred directly by the Company, the
Trust. or such Subsidiary or through an Investment in an Unconsolidated
Affiliate permitted under this Agreement, individually for each development
project that is not in excess of ten percent (10%) of the Consolidated Total
Adjusted Asset Value of the Company, and in the aggregate for all development
projects that are not in excess of fifteen percent (15%) of the Consolidated
Total Adjusted Asset Value of the Company. For the purposes of calculating the
cost of developments by Subsidiaries or Unconsolidated Affiliates, the cost of
such developments shall be based upon the Company’s interest in such
Subsidiaries or Unconsolidated Affiliates. For purposes of this Section 10.12(b)
and Section 10.13, the term “total cost” shall not include (i) costs
specifically reimbursable by tenants or shadow anchors (other than through rent
or a gross up of rent), (ii) capitalized general and administrative expenses, or
(iii) operating expenses and interest to the extent of operating income received
from the applicable development property; and
(c)    whether directly or through a Subsidiary or an Unconsolidated Affiliate,
in undeveloped parcels of Real Estate which in the aggregate exceed five percent
(5%) of the Consolidated Total Adjusted Asset Value of the Borrower, provided
that the acquisition or holding of any outlots or property adjacent to any Real
Estate owned by the Company (or any Subsidiary or Unconsolidated Affiliate
thereof), the Trust or any Subsidiary thereof shall not be deemed to be an
undeveloped parcel of Real Estate for this purpose and options and purchase
agreements to acquire any property shall not be deemed an acquisition or holding
of such property.
Notwithstanding the foregoing or Section 10.13, in no event shall the aggregate
Investments of the Company, the Trust and their Subsidiaries described in this
Section 10.12 exceed 25% of the Company’s Consolidated Total Adjusted Asset
Value at any time.
Section 10.13.    Development Activity    . Neither the Company, the Trust nor
any of their respective Subsidiaries shall engage, directly or indirectly,
including through Unconsolidated Affiliates, in any development except (i) as
expressly provided in Section 10.12(b), (ii) in undeveloped parcels of Real
Estate which in the aggregate did not exceed 5.00% of Consolidated Total
Adjusted Asset Value of the Company, provided that the acquisition or holding of
any outlots or property adjacent to any Real Estate

-32-

--------------------------------------------------------------------------------



owned by the Company (or any Subsidiary or Unconsolidated Affiliate thereof),
the Trust or any Subsidiary thereof should not be deemed to be an undeveloped
parcel of Real Estate for this purpose and options and purchase agreements to
purchase any property shall not be deemed to be an acquisition or holding of
such property, and (iii) as expressly provided in this Section 10.13. The
Company, the Trust or any of their respective Subsidiaries may engage, either
directly or, in the case of the Company, through any Subsidiary or
Unconsolidated Affiliate of the Company, in an Investment which is permitted
under Section 10.12(b), in the development of property to be used principally
for retail shopping centers or a use ancillary thereto (except for the
development commonly referred to as Aquia) which at any time has a total cost in
excess of the limit set forth in Section 10.12(b), without the prior written
consent of the Required Holders. For purposes of this Section 10.13, the term
“development” shall include the new construction of a shopping center complex or
the substantial renovation of improvements to real property which materially
change the character or size thereof, but shall not include the addition of
amenities or other related facilities to existing Real Estate which is already
used principally for shopping centers; provided, however, that the term
“development” shall not include demolition of existing structures performed by
the Company or the addition of an anchor store to an existing shopping center
project provided that the construction of such improvements is performed by the
tenant, and the Company (or any Subsidiary or Unconsolidated Affiliate thereof),
the Trust or its respective Subsidiary, as applicable, is only obligated to
reimburse such tenant for a fixed amount with respect to the cost of such
construction upon completion of such construction by such tenant. The
undeveloped projects of the Company, the Trust and its Subsidiaries as of the
Closing Date are set forth on Schedule 10.13 hereto. Nothing herein shall
prohibit the Borrower, the Trust or any of their respective Subsidiaries thereof
from entering into an agreement to acquire Real Estate which has been developed
and initially leased by another Person. Further, any new development project
permitted under the terms of this Section 10.13 engaged in by the Company (or
any Subsidiary or Unconsolidated Affiliate thereof), the Trust or any Subsidiary
thereof, before any vertical construction commences on any phase of such
project, shall be either (i) at least fifty percent (50%) pre‑leased (based on
the gross leasable area of the improvements to the development, or the phase of
the development project being developed, excluding outlots), including all
anchors in such phase (it being agreed that Company shall receive a credit
against such occupancy requirement for any space to be occupied by an anchor
that has been conveyed to such anchor), or under a purchase agreement to sell
and all construction bids shall be in place, and any such development shall
continue to be deemed an undeveloped parcel until such time as construction
commences, or (ii) sufficiently pre‑leased such that based on such leases the
gross income from such leases upon completion of such project shall equal or
exceed projected operating expenses (including reserves for expenses not paid on
a monthly basis). For purposes of this Section 10.13, property shall be deemed
to be in development at all times that it is Under Development.


SECTION 11.    EVENTS OF DEFAULT.    


An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
(a)    the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or

-33-

--------------------------------------------------------------------------------





(b)    the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or
(c)    the Company or the Trust defaults in the performance of or compliance
with any term contained in Section 7.1(d); or
(d)    the Company or any Guarantor defaults in the performance of or compliance
with any term contained herein (other than those referred to in Sections 11(a),
(b) and (c)) or in any Subsidiary Guaranty and such default is not remedied
within 30 days after the earlier of (i) a Responsible Officer obtaining actual
knowledge of such default and (ii) the Company receiving written notice of such
default from any holder of a Note (any such written notice to be identified as a
“notice of default” and to refer specifically to this Section 11(d)); or
(e)    (i) any representation or warranty made in writing by or on behalf of the
Company, the Trust or any of their Subsidiaries or by any officer of the
Company, the Trust or any of their Subsidiaries in this Agreement or any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made, or
(ii) any representation or warranty made in writing by or on behalf of any
Subsidiary Guarantor or by any officer of such Subsidiary Guarantor in any
Subsidiary Guaranty or any writing furnished in connection with such Subsidiary
Guaranty proves to have been false or incorrect in any material respect on the
date as of which made; or
(f)    (i) the Company, any Guarantor or any of their respective Subsidiaries is
in default (as principal or as guarantor or other surety) in the payment of any
principal of or premium or make-whole amount or interest on any Recourse
Indebtedness in an aggregate principal amount of at least $10,000,000 or any
Non-recourse Indebtedness aggregate principal amount of at least $30,000,000 as
and when due and payable and the continuation of such default beyond any period
of grace provided with respect thereto, or (ii) the Company, any Guarantor or
any of their respective Subsidiaries is in default in the performance of or
compliance with any term of any evidence of any Recourse Indebtedness exceeding
the principal amount, in aggregate, equal to at least $10,000,000 or any
Non-recourse Indebtedness exceeding the principal amount, in aggregate, equal to
at least $30,000,000 or of any mortgage, indenture or other agreement relating
thereto or any other condition exists, and as a consequence of such default or
condition such Indebtedness has become, or has been declared (or one or more
Persons are entitled to declare such Indebtedness to be), due and payable before
its stated maturity or before its regularly scheduled dates of payment, or
(iii) as a consequence of the occurrence or continuation of any event or
condition (other than the passage of time or the right of the holder of
Indebtedness to convert such Indebtedness into equity interests), (x) the
Company, any Guarantor or any of their respective Subsidiaries has become
obligated to repurchase or repay Recourse Indebtedness or Non-recourse
Indebtedness before its regular maturity or before its regularly scheduled dates
of payment in an aggregate outstanding principal amount of at least $10,000,000
in the case of

-34-

--------------------------------------------------------------------------------



Recourse Indebtedness or $30,000,000 in the case of Non-recourse Indebtedness;
or (y) one or more Persons have the right to require the Company or any
Subsidiary so to purchase or repay such Indebtedness; or
(g)    the Company, any Guarantor or any of their respective Subsidiaries (i) is
generally not paying, or admits in writing its inability to pay, its debts as
they become due, (ii) files, or consents by answer or otherwise to the filing
against it of, a petition for relief or reorganization or arrangement or any
other petition in bankruptcy, for liquidation or to take advantage of any
bankruptcy, insolvency, reorganization, moratorium or other similar law of any
jurisdiction, (iii) makes an assignment for the benefit of its creditors,
(iv) consents to the appointment of a custodian, receiver, trustee or other
officer with similar powers with respect to it or with respect to any
substantial part of its property, (v) is adjudicated as insolvent or to be
liquidated, or (vi) takes corporate action for the purpose of any of the
foregoing; or
(h)    a court or other Governmental Authority of competent jurisdiction enters
an order appointing, without consent by the Company, any Guarantor or any of
their respective Subsidiaries, a custodian, receiver, trustee or other officer
with similar powers with respect to it or with respect to any substantial part
of its property, or constituting an order for relief or approving a petition for
relief or reorganization or any other petition in bankruptcy or for liquidation
or to take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of the Company, any
Guarantor or any of their respective Subsidiaries, or any such petition shall be
filed against the Company, any Guarantor or any of their respective Subsidiaries
and such petition shall not be dismissed within 60 days; or
(i)    one or more final judgments or orders for the payment of money
aggregating in excess of an amount equal to $35,000,000, including, without
limitation, any such final order enforcing a binding arbitration decision, are
rendered against one or more of the Company, any Guarantor or any of their
respective Subsidiaries and which judgments are not, within 60 days after entry
thereof, bonded, discharged or stayed pending appeal, or are not discharged
within 60 days after the expiration of such stay;
(j)    if (i) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
Section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the Company, any
of the Guarantors or any ERISA Affiliate that a Plan may become a subject of any
such proceedings, (iii) the aggregate “amount of unfunded benefit liabilities”
(within the meaning of section 4001(a)(18) of ERISA) under all Plans, determined
in accordance with Title IV of ERISA, shall exceed an amount equal to
$35,000,000 and any such event or events could reasonably be expected to have a
Material Adverse Effect, (iv) the Company, the Guarantors or any ERISA Affiliate
shall have incurred or is reasonably expected to incur any liability pursuant to
Title I or IV of ERISA or the

-35-

--------------------------------------------------------------------------------



penalty or excise tax provisions of the Code relating to employee benefit plans,
(v) the Company, the Guarantors or any ERISA Affiliate withdraws from any
Multiemployer Plan, or (vi) the Company, the Guarantors or any of their
respective Subsidiaries establishes or amends any employee welfare benefit plan
that provides post-employment welfare benefits in a manner that would increase
the liability of the Company, any Guarantor or any of their respective
Subsidiaries thereunder; and any such event or events described in clauses (i)
through (vi) above, either individually or together with any other such event or
events, could reasonably be expected to have a Material Adverse Effect. As used
in this Section 11(j), the terms “employee benefit plan” and “employee welfare
benefit plan” shall have the respective meanings assigned to such terms in
section 3 of ERISA; or
(k)    any Subsidiary Guaranty shall cease to be in full force and effect, any
Subsidiary Guarantor or any Person acting on behalf of any Subsidiary Guarantor
shall contest in any manner the validity, binding nature or enforceability of
any Subsidiary Guaranty, or the obligations of any Subsidiary Guarantor under
any Subsidiary Guaranty are not or cease to be legal, valid, binding and
enforceable in accordance with the terms of such Subsidiary Guaranty, provided
that the foregoing shall not apply to the release or termination of a Subsidiary
Guaranty pursuant to Section 9.7(c).
SECTION 12.
REMEDIES ON DEFAULT, ETC.

Section 12.1.    Acceleration. (a) If an Event of Default with respect to the
Company or any Guarantor described in Section 11(g) or (h) (other than an Event
of Default described in clause (i) of Section 11(g) or described in clause (vi)
of Section 11(g) by virtue of the fact that such clause encompasses clause (i)
of Section 11(g)) has occurred), all the Notes then outstanding shall
automatically become immediately due and payable.
(b)    If any other Event of Default has occurred and is continuing, any holder
or holders of more than 50% in principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.
(c)    If any Event of Default described in Section 11(a) or (b) has occurred
and is continuing, any holder or holders of Notes at the time outstanding
affected by such Event of Default may at any time, at its or their option, by
notice or notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.


Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The

-36-

--------------------------------------------------------------------------------



Company acknowledges, and the parties hereto agree, that each holder of a Note
has the right to maintain its investment in the Notes free from repayment by the
Company (except as herein specifically provided for) and that the provision for
payment of a Make-Whole Amount by the Company in the event that the Notes are
prepaid or are accelerated as a result of an Event of Default, is intended to
provide compensation for the deprivation of such right under such circumstances.


Section 12.2.    Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note or Subsidiary Guaranty, or for an injunction against a violation of any of
the terms hereof or thereof, or in aid of the exercise of any power granted
hereby or thereby or by law or otherwise.


Section 12.3.    Rescission. At any time after any Notes have been declared due
and payable pursuant to Section 12.1(b) or (c), the holders of not less than 50%
in principal amount of the Notes then outstanding, by written notice to the
Company, may rescind and annul any such declaration and its consequences if
(a) the Company has paid all overdue interest on the Notes, all principal of and
Make-Whole Amount, if any, on any Notes that are due and payable and are unpaid
other than by reason of such declaration, and all interest on such overdue
principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the Default
Rate, (b) neither the Company nor any other Person shall have paid any amounts
which have become due solely by reason of such declaration, (c) all Events of
Default and Defaults, other than non-payment of amounts that have become due
solely by reason of such declaration, have been cured or have been waived
pursuant to Section 17, and (d) no judgment or decree has been entered for the
payment of any monies due pursuant hereto or to the Notes. No rescission and
annulment under this Section 12.3 will extend to or affect any subsequent Event
of Default or Default or impair any right consequent thereon.


Section 12.4.    No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement, any Subsidiary Guaranty or any Note upon any holder thereof
shall be exclusive of any other right, power or remedy referred to herein or
therein or now or hereafter available at law, in equity, by statute or
otherwise. Without limiting the obligations of the Company under Section 15, the
Company will pay to the holder of each Note on demand such further amount as
shall be sufficient to cover all costs and expenses of such holder incurred in
any enforcement or collection under this Section 12, including, without
limitation, reasonable attorneys’ fees, expenses and disbursements.


SECTION 13.    REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.


Section 13.1.    Registration of Notes    . The Company shall keep at its
principal executive office a register for the registration and registration of
transfers of Notes. The name and address of each holder of one or more Notes,
each transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such beneficial owner’s option, either such beneficial
owner or its nominee may execute any amendment, waiver or consent pursuant to
this Agreement. Prior

-37-

--------------------------------------------------------------------------------



to due presentment for registration of transfer, the Person(s) in whose name any
Note(s) shall be registered shall be deemed and treated as the owner and holder
thereof for all purposes hereof, and the Company shall not be affected by any
notice or knowledge to the contrary. The Company shall give to any holder of a
Note that is an Institutional Investor promptly upon request therefor, a
complete and correct copy of the names and addresses of all registered holders
of Notes.


Section 13.2.    Transfer and Exchange of Notes. Upon surrender of any Note to
the Company at the address and to the attention of the designated officer (all
as specified in Section 18(iii)), for registration of transfer or exchange (and
in the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within ten Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes, of the same Series, (as requested by the holder thereof)
in exchange therefor, in an aggregate principal amount equal to the unpaid
principal amount of the surrendered Note. Each such new Note shall be payable to
such Person as such holder may request and shall be substantially in the form of
Schedule 1. Each such new Note shall be dated and bear interest from the date to
which interest shall have been paid on the surrendered Note or dated the date of
the surrendered Note if no interest shall have been paid thereon. The Company
may require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes. Notes shall not be
transferred in denominations of less than $100,000, provided that if necessary
to enable the registration of transfer by a holder of its entire holding of
Notes, one Note of such Series may be in a denomination of less than $100,000.
Any transferee, by its acceptance of a Note registered in its name (or the name
of its nominee), shall be deemed to have made the representation set forth in
Section 6.2.


Section 13.3.    Replacement of Notes. Upon receipt by the Company at the
address and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and


(a)    in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or


(b)    in the case of mutilation, upon surrender and cancellation thereof,
within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note of the same Series, dated and
bearing interest from the date to which interest shall have been paid on such
lost, stolen, destroyed or mutilated Note or dated the date of such lost,
stolen, destroyed or mutilated Note if no interest shall have been paid thereon.

-38-

--------------------------------------------------------------------------------





SECTION 14.
PAYMENTS ON NOTES    .

Section 14.1.    Place of Payment. Subject to Section 14.2, payments of
principal, Make‑Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made in New York, New York at the principal office of
Deutsche Bank N.A. in such jurisdiction. The Company may at any time, by notice
to each holder of a Note, change the place of payment of the Notes so long as
such place of payment shall be either the principal office of the Company in
such jurisdiction or the principal office of a bank or trust company in such
jurisdiction.
Section 14.2.    Home Office Payment. So long as any Purchaser or its nominee
shall be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, interest and
all other amounts becoming due hereunder by the method and at the address
specified for such purpose below such Purchaser’s name in Schedule A, or by such
other method or at such other address as such Purchaser shall have from time to
time specified to the Company in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Company made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Company pursuant to
Section 14.1. Prior to any sale or other disposition of any Note held by a
Purchaser or its nominee, such Purchaser will, at its election, either endorse
thereon the amount of principal paid thereon and the last date to which interest
has been paid thereon or surrender such Note to the Company in exchange for a
new Note or Notes of the same Series pursuant to Section 13.2. The Company will
afford the benefits of this Section 14.2 to any Institutional Investor that is
the direct or indirect transferee of any Note purchased by a Purchaser under
this Agreement and that has made the same agreement relating to such Note as the
Purchasers have made in this Section 14.2.
SECTION 15.
EXPENSES, ETC    .

Section 15.1.    Transaction Expenses    . Whether or not the transactions
contemplated hereby are consummated, the Company will pay all costs and expenses
(including reasonable attorneys’ fees of a special counsel and, if reasonably
required by the Required Holders, local or other counsel) incurred by the
Purchasers and each other holder of a Note in connection with such transactions
and in connection with any amendments, waivers or consents under or in respect
of this Agreement, any Subsidiary Guaranty or the Notes (whether or not such
amendment, waiver or consent becomes effective) within 15 Business Days after
the Company’s receipt of any invoice therefor, including, without limitation:
(a) the costs and expenses incurred in enforcing or defending (or determining
whether or how to enforce or defend) any rights under this Agreement, any
Subsidiary Guaranty or the Notes or in responding to any subpoena or other legal
process or informal investigative demand issued in connection with this

-39-

--------------------------------------------------------------------------------



Agreement, any Subsidiary Guaranty or the Notes, or by reason of being a holder
of any Note, (b) the costs and expenses, including financial advisors’ fees,
incurred in connection with the insolvency or bankruptcy of the Company, the
Trust or any of their Subsidiaries or in connection with any work-out or
restructuring of the transactions contemplated hereby and by the Notes and any
Subsidiary Guaranty and (c) the costs and expenses incurred in connection with
the initial filing of this Agreement and all related documents and financial
information with the SVO provided, that such costs and expenses under this
clause (c) shall not exceed $3,500. In the event that any such invoice is not
paid within 15 Business Days after the Company’s receipt thereof, interest on
the amount of such invoice shall be due and payable at the Default Rate
commencing with the 16th Business Day after the Company’s receipt thereof until
such invoice has been paid. The Company will pay, and will save each Purchaser
and each other holder of a Note harmless from, (i) all claims in respect of any
fees, costs or expenses, if any, of brokers and finders (other than those, if
any, retained by a Purchaser or other holder in connection with its purchase of
the Notes) and (ii) any and all wire transfer fees that any bank deducts from
any payment under such Note to such holder or otherwise charges to a holder of a
Note with respect to a payment under such Note.
Section 15.2.    Survival    . The obligations of the Company under this
Section 15 will survive the payment or transfer of any Note, the enforcement,
amendment or waiver of any provision of this Agreement, any Subsidiary Guaranty
or the Notes, and the termination of this Agreement.
SECTION 16.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT    .

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement. Subject to the preceding sentence, this Agreement, the Notes and any
Subsidiary Guaranties embody the entire agreement and understanding between each
Purchaser and the Company and supersede all prior agreements and understandings
relating to the subject matter hereof.
SECTION 17.
AMENDMENT AND WAIVER    .

Section 17.1.    Requirements    . This Agreement and the Notes may be amended,
and the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), only with the written consent of the Company
and the Required Holders, except that:
(a)    no amendment or waiver of any of Sections 1, 2, 3, 4, 5, 6, or 21 hereof,
or any defined term (as it is used therein), will be effective as to any
Purchaser unless consented to by such Purchaser in writing; and

-40-

--------------------------------------------------------------------------------



(b)    no amendment or waiver may, without the written consent of each Purchaser
and the holder of each Note at the time outstanding, (i) subject to Section 12
relating to acceleration or rescission, change the amount or time of any
prepayment or payment of principal of, or reduce the rate or change the time of
payment or method of computation of (x) interest on the Notes or (y) the
Make-Whole Amount, (ii) change the percentage of the principal amount of the
Notes the holders of which are required to consent to any amendment or waiver,
or (iii) amend any of Sections 8 (except as set forth in the second sentence of
Section 8.2 and Section 17.1(c)), 11(a), 11(b), 12, 17 or 20.
Section 17.2.    Solicitation of Holders of Notes.
(a)    Solicitation. The Company will provide each holder of a Note
(irrespective of the amount or Series of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes or any Subsidiary Guaranty. The Company will deliver
executed or true and correct copies of each amendment, waiver or consent
effected pursuant to this Section 17 or any Subsidiary Guaranty to each holder
of a Note promptly following the date on which it is executed and delivered by,
or receives the consent or approval of, the requisite holders of Notes.
(b)    Payment. The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder of a Note as consideration for or as an inducement to the entering into
by such holder of any waiver or amendment of any of the terms and provisions
hereof or of any Subsidiary Guaranty or any Note unless such remuneration is
concurrently paid, or security is concurrently granted or other credit support
concurrently provided, on the same terms, ratably to each holder of a Note even
if such holder did not consent to such waiver or amendment.
(c)    Consent in Contemplation of Transfer. Any consent given pursuant to this
Section 17 or any Subsidiary Guaranty by a holder of a Note that has transferred
or has agreed to transfer its Note to the Company, any Subsidiary or any
Affiliate of the Company in connection with such consent shall be void and of no
force or effect except solely as to such holder, and any amendments effected or
waivers granted or to be effected or granted that would not have been or would
not be so effected or granted but for such consent (and the consents of all
other holders of Notes that were acquired under the same or similar conditions)
shall be void and of no force or effect except solely as to such holder.
Section 17.3.    Binding Effect, etc. Any amendment or waiver consented to as
provided in this Section 17 or any Subsidiary Guaranty applies equally to all
holders of each Series of Notes and is binding upon them and upon each future
holder of any Note and upon the Company and the Trust without regard to whether
such Note has been marked to indicate such amendment or waiver. No such
amendment or waiver will extend to or affect any obligation, covenant,
agreement, Default or Event of Default not expressly amended or waived or impair
any right consequent thereon. No course of dealing between the Company, the
Trust and any holder of a Note of any Series and no delay in exercising any
rights

-41-

--------------------------------------------------------------------------------



hereunder or under any Note of any Series or Subsidiary Guaranty shall operate
as a waiver of any rights of any holder of such Note.
Section 17.4.    Notes Held by Company, etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement, any Subsidiary
Guaranty or the Notes, or have directed the taking of any action provided herein
or in any Subsidiary Guaranty or the Notes to be taken upon the direction of the
holders of a specified percentage of the aggregate principal amount of Notes of
any Series then outstanding, Notes directly or indirectly owned by the Company
or any of its Affiliates shall be deemed not to be outstanding.
SECTION 18.
NOTICES.

Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by an internationally recognized overnight delivery service
(with charges prepaid). Any such notice must be sent:
(i)    if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,
(ii)    if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing,
(iii)    if to the Company, to the Company at 31500 Northwestern Highway, Suite
300, Farmington Hills, MI 48334 to the attention of Chief Financial Officer, or
at such other address as the Company shall have specified to the holder of each
Note in writing, or
(iv)    if to the Trust, to the Trust at 31500 Northwestern Highway, Suite 300,
Farmington Hills, MI 48334 to the attention of Chief Financial Officer, or at
such other address as the Trust shall have specified to the holder of each Note
in writing,
Notices under this Section 18 will be deemed given only when actually received.
SECTION 19.
REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any

-42-

--------------------------------------------------------------------------------



photographic, photostatic, electronic, digital, or other similar process and
such Purchaser may destroy any original document so reproduced. The Company and
the Trust agree and stipulate that, to the extent permitted by applicable law,
any such reproduction shall be admissible in evidence as the original itself in
any judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. This
Section 19 shall not prohibit the Company, the Trust or any other holder of
Notes from contesting any such reproduction to the same extent that it could
contest the original, or from introducing evidence to demonstrate the inaccuracy
of any such reproduction.
SECTION 20.
CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company, the Trust
or any of their Subsidiaries in connection with the transactions contemplated by
or otherwise pursuant to this Agreement that is proprietary in nature and that
was clearly marked or labeled or otherwise adequately identified when received
by such Purchaser as being confidential information of the Company, the Trust or
such Subsidiary, provided that such term does not include information that
(a) was publicly known or otherwise known to such Purchaser prior to the time of
such disclosure, (b) subsequently becomes publicly known through no act or
omission by such Purchaser or any Person acting on such Purchaser’s behalf,
(c) otherwise becomes known to such Purchaser other than through disclosure by
the Company, the Trust or any of their Subsidiaries or (d) constitutes financial
statements delivered to such Purchaser under Section 7.1 that are otherwise
publicly available. Each Purchaser will maintain the confidentiality of such
Confidential Information in accordance with procedures adopted by such Purchaser
in good faith to protect confidential information of third parties delivered to
such Purchaser, provided that such Purchaser may deliver or disclose
Confidential Information to (i) its directors, officers, employees, agents,
attorneys, trustees and affiliates (to the extent such disclosure reasonably
relates to the administration of the investment represented by its Notes),
(ii) its auditors, financial advisors and other professional advisors who agree
to hold confidential the Confidential Information substantially in accordance
with this Section 20, (iii) any other holder of any Note, (iv) any Institutional
Investor to which it sells or offers to sell such Note or any part thereof or
any participation therein (if such Person has agreed in writing prior to its
receipt of such Confidential Information to be bound by this Section 20),
(v) any Person from which it offers to purchase any Security of the Company (if
such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this Section 20), (vi) any federal or state
regulatory authority having jurisdiction over such Purchaser, (vii) the NAIC or
the SVO or, in each case, any similar organization, or any nationally recognized
rating agency that requires access to information about such Purchaser’s
investment portfolio, or (viii) any other Person to which such delivery or
disclosure may be necessary or appropriate (w) to effect compliance with any
law, rule, regulation or order applicable to such Purchaser, (x) in response to
any subpoena or other legal process, (y) in connection with any litigation to
which such Purchaser is a party or (z) if an Event of Default has occurred and
is continuing, to the extent such Purchaser may reasonably determine such
delivery and disclosure to be necessary or appropriate in the enforcement or for
the protection of the rights and remedies under such Purchaser’s

-43-

--------------------------------------------------------------------------------



Notes, this Agreement or any Subsidiary Guaranty. Each holder of a Note, by its
acceptance of a Note, will be deemed to have agreed to be bound by and to be
entitled to the benefits of this Section 20 as though it were a party to this
Agreement. On reasonable request by the Company in connection with the delivery
to any holder of a Note of information required to be delivered to such holder
under this Agreement or requested by such holder (other than a holder that is a
party to this Agreement or its nominee), such holder will enter into an
agreement with the Company embodying this Section 20.
In the event that as a condition to receiving access to information relating to
the Company, the Trust or their respective Subsidiaries in connection with the
transactions contemplated by or otherwise pursuant to this Agreement, any
Purchaser or holder of a Note is required to agree to a confidentiality
undertaking (whether through IntraLinks, another secure website, a secure
virtual workspace or otherwise) which is different from this Section 20, this
Section 20 shall not be amended thereby and, as between such Purchaser or such
holder, the Company and the Trust, this Section 20 shall supersede any such
other confidentiality undertaking.
SECTION 21.
SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Company, which notice shall be signed by
both such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 21),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser. In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon
receipt by the Company of notice of such transfer, any reference to such
Substitute Purchaser as a “Purchaser” in this Agreement (other than in this
Section 21), shall no longer be deemed to refer to such Substitute Purchaser,
but shall refer to such original Purchaser, and such original Purchaser shall
again have all the rights of an original holder of the Notes under this
Agreement.
SECTION 22.
TRUST GUARANTY.

Section 22.1.    Guaranty. The Trust hereby guarantees to each holder of any
Note at any time outstanding (a) the prompt payment in full in Dollars when due
(whether at stated maturity, by acceleration, by mandatory or optional
prepayment or otherwise) of the principal of and Make-Whole Amount, if any, and
interest on the Notes (including, without limitation, any interest on any
overdue principal and Make-Whole Amount, if any) and all other amounts from time
to time owing by the Company under this Agreement and under the Notes
(including, without limitation, costs, expenses and Taxes in accordance with the
terms hereof), and (b) the prompt performance and observance by the Company of
all covenants, agreements and conditions on its part to be performed and
observed hereunder,

-44-

--------------------------------------------------------------------------------



in each case strictly in accordance with the terms thereof (such payments and
other obligations being herein collectively called the “Guaranteed
Obligations”). The Trust hereby further agrees that if the Company shall default
in the payment or performance of any of the Guaranteed Obligations, the Trust
will (x) promptly pay or perform the same, without any demand, proof of demand
or filing or notice whatsoever, and without deduction by reason of any set off,
defense or counterclaim of the Company and that in the case of any extension of
time of payment or renewal of any of the Guaranteed Obligations, the same will
be promptly paid in full when due (whether at extended maturity, by
acceleration, by mandatory or optional prepayment or otherwise) in accordance
with the terms of such extension or renewal and (y) pay to the holder of any
Note such amounts, to the extent lawful, as shall be sufficient to pay the costs
and expenses of collection or of otherwise enforcing any of such holder’s rights
under this Agreement, including, without limitation, reasonable counsel fees.
All obligations of the Trust under Sections 22.1 and 22.2 shall survive the
transfer of any Note, and any obligations of the Trust under Sections 22.1 and
22.2 with respect to which the underlying obligation of the Company is expressly
stated to survive the payment of any Note shall also survive payment of such
Note.
Section 22.2.    Guaranty Obligations Unconditional.
(a)    The obligations of the Trust under Section 22.1 constitute a present and
continuing guaranty of payment and not collectibility and are absolute,
unconditional and irrevocable, irrespective of the value, genuineness, validity,
regularity or enforceability of the obligations of the Company under this
Agreement, the Notes or any other agreement or instrument referred to herein or
therein, or any substitution, release or exchange of any Guaranty of or security
for any of the Guaranteed Obligations, and, to the fullest extent permitted by
applicable law, irrespective of any other circumstance whatsoever which might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, it being the intent of this Section 22.2 that the obligations of the
Trust hereunder shall be absolute, unconditional and irrevocable under any and
all circumstances. Without limiting the generality of the foregoing, it is
agreed that the occurrence of any one or more of the following shall not alter
or impair the liability of the Trust hereunder which shall remain absolute,
unconditional and irrevocable as described above:
(1)    any amendment or modification of any provision of this Agreement (other
than Section 22.1 or 22.2), any of the Notes or any Subsidiary Guaranty, or any
assignment or transfer thereof, including without limitation the renewal or
extension of the time of payment of any of the Notes or the granting of time in
respect of such payment thereof, or of any furnishing or acceptance of security
or any additional guarantee or any release of any security or guarantee so
furnished or accepted for any of the Notes;
(2)    any waiver, consent, extension, granting of time, forbearance, indulgence
or other action or inaction under or in respect of this Agreement, the Notes,
any Guaranty or any Subsidiary Guaranty, or any exercise or non-exercise of any
right, remedy or power in respect hereof or thereof;

-45-

--------------------------------------------------------------------------------



(3)    any bankruptcy, receivership, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or similar proceedings with respect to
the Company, any Subsidiary Guarantor or any other Person or the properties or
creditors of any of them;
(4)    the occurrence of any Default or Event of Default under, or any
invalidity or any unenforceability of, or any misrepresentation, irregularity or
other defect in, this Agreement, the Notes or any other agreement;
(5)    any transfer of any assets to or from the Company, including without
limitation any transfer or purported transfer to the Company from any Person,
any invalidity, illegality of, or inability to enforce, any such transfer or
purported transfer, any consolidation or merger of the Company with or into any
Person, any change in the ownership of any shares of capital stock or other
equity or ownership interests of the Company, or any change whatsoever in the
objects, capital structure, constitution or business of the Company;
(6)    any default, failure or delay, willful or otherwise, on the part of the
Company, any Subsidiary Guarantor or any other Person to perform or comply with,
or the impossibility or illegality of performance by the Company or any other
Person of, any term of this Agreement, the Notes, any Guaranty, any Subsidiary
Guaranty or any other agreement;
(7)    any suit or other action brought by, or any judgment in favor of, any
beneficiaries or creditors of, the Company, any Subsidiary Guarantor or any
other Person for any reason whatsoever, including without limitation any suit or
action in any way attacking or involving any issue, matter or thing in respect
of this Agreement, any of the Notes, any Guaranty, any Subsidiary Guaranty or
any other agreement;
(8)    any lack or limitation of status or of power, incapacity or disability of
the Company, any Subsidiary Guarantor or any other Person providing a Guaranty
of, or security for, any of the Guaranteed Obligations; or
(9)    any other thing, event, happening, matter, circumstance or condition
whatsoever, not in any way limited to the foregoing (other than the indefeasible
payment in full of the Guaranteed Obligations).
(b)    The Trust hereby unconditionally waives diligence, presentment, demand of
payment, protest and all notices whatsoever and any requirement that any holder
of a Note exhaust any right, power or remedy against the Company under this
Agreement or the Notes or any other agreement or instrument referred to herein
or therein, or against any other Person under any other Guaranty of, or security
for, any of the Guaranteed Obligations.
(c)    In the event that the Trust shall at any time pay any amount on account
of the Guaranteed Obligations or take any other action in performance of its
obligations hereunder, the Trust shall not exercise any subrogation or other
rights hereunder or under the Notes and the Trust hereby waives all

-46-

--------------------------------------------------------------------------------



rights it may have to exercise any such subrogation or other rights, and all
other remedies that it may have against the Company, in respect of any payment
made hereunder unless and until the Guaranteed Obligations shall have been
indefeasibly paid in full. Prior to the payment in full of the Guaranteed
Obligations, if any amount shall be paid to the Trust on account of any such
subrogation rights or other remedy, notwithstanding the waiver thereof, such
amount shall be received in trust for the benefit of the holders of the Notes
and shall forthwith be paid to such holders to be credited and applied against
the Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms hereof. The Trust agrees that its obligations under this Section 22 shall
be automatically reinstated if and to the extent that for any reason any payment
(including payment in full) by or on behalf of the Company is rescinded or must
be otherwise restored by any holder of a Note, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, all as though such
amount had not been paid.
(d)    If an event permitting the acceleration of the maturity of the principal
amount of the Notes shall at any time have occurred and be continuing and such
acceleration (and the effect thereof on the Guaranteed Obligations) shall at
such time be prevented by reason of the pendency against the Company or any
other Person (other than the Trust as to itself) of a case or proceeding under a
bankruptcy or insolvency law, the Trust agrees that, for purposes of the
guarantee in this Section 22 and the Trust’s obligations under this Agreement
and the Guaranties, the maturity of the principal amount of the Notes shall be
deemed to have been accelerated (with a corresponding effect on the Guaranteed
Obligations) with the same effect as if the holders of the Notes had accelerated
the same in accordance with the terms of this Agreement, and the Trust shall
forthwith pay such principal amount, any interest thereon, any Make-Whole
Amounts and any other amounts guaranteed hereunder without further notice or
demand.
(e)    The guarantee in Section 22.1 is a continuing guarantee and shall apply
to the Guaranteed Obligations whenever arising. Each default in the payment or
performance of any of the Guaranteed Obligations shall give rise to a separate
claim and cause of action hereunder, and separate claims or suits may be made
and brought, as the case may be, hereunder as each such default occurs.
Section 22.3.    Guaranties Endorsed on the Notes. Each Note shall have endorsed
thereon a Guaranty of the Trust in the form of Note in Schedule 1.
SECTION 23.
MISCELLANEOUS.

Section 23.1.    Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.
Section 23.2.    Accounting Terms. All accounting terms used herein which are
not expressly defined in this Agreement have the meanings respectively given to
them in accordance with GAAP. Except as otherwise specifically provided herein,
(i) all computations made pursuant to this Agreement shall be made in accordance
with GAAP, and (ii) all financial statements shall be prepared in accordance
with GAAP. In the event of any change in GAAP after the date hereof or any other
change in accounting

-47-

--------------------------------------------------------------------------------



procedures which would affect the computation of any financial covenant, ratio
or the requirement set forth herein, then upon the request of the Company or the
Required Holders, the provisions of this Agreement shall be deemed amended such
that such financial covenant, ratio or other requirement shall continue to
provide substantially the same financial tests or restrictions of the Company
and the Guarantors as in effect prior to such accounting change. For purposes of
determining compliance with this Agreement (including, without limitation,
Section 9, Section 10 and the definition of “Indebtedness”), any election by the
Company or the Trust to measure any financial liability using fair value (as
permitted by Financial Accounting Standards Board Accounting Standards
Codification Topic No. 825-10-25 – Fair Value Option, International Accounting
Standard 39 – Financial Instruments: Recognition and Measurement or any similar
accounting standard) shall be disregarded and such determination shall be made
as if such election had not been made.
Section 23.3.    Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
Section 23.4.    Construction, etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.
Section 23.5.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.
Section 23.6.    Governing Law. This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.
Section 23.7.    Jurisdiction and Process; Waiver of Jury Trial. (a) The Company
and the Trust irrevocably submit to the non-exclusive jurisdiction of any New
York State or federal court sitting in the Borough of Manhattan, The City of New
York over any suit, action or proceeding arising out of or relating to this
Agreement or the Notes. To the fullest extent permitted by applicable law, the
Company and the Trust irrevocably waive and agree not to assert, by way of
motion, as a defense or otherwise, any claim that it is not subject to the
jurisdiction of any such court, any objection that it may now or hereafter have
to the laying of the venue of any such suit, action or proceeding brought in any
such court

-48-

--------------------------------------------------------------------------------



and any claim that any such suit, action or proceeding brought in any such court
has been brought in an inconvenient forum.
(b)    The Company and the Trust consent to process being served by or on behalf
of any holder of Notes in any suit, action or proceeding of the nature referred
to in Section 23.7(a) by mailing a copy thereof by registered or certified mail
(or any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Company and the Trust agree that such service upon receipt (i) shall be deemed
in every respect effective service of process upon it in any such suit, action
or proceeding and (ii) shall, to the fullest extent permitted by applicable law,
be taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
(c)    Nothing in this Section 23.7 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Company or the Trust in the courts of any appropriate jurisdiction or to enforce
in any lawful manner a judgment obtained in one jurisdiction in any other
jurisdiction.
(d)    THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.
Section 23.8.    Trust Exculpation. Subject to the terms of this paragraph, all
persons having a claim against the Trust (as a Guarantor or general partner of
the Company), the general partner of the Company whose signature is affixed
hereto as said general partner, hereunder or in connection with any matter that
is the subject hereof, shall look solely to (i) the Trust’s interest and rights
in the Company (as a general partner or limited partner), (ii) the amount of any
gross cash proceeds received by the Company or any Guarantor as a result of the
issuance and sale by the Company or any Guarantor of any debt or equity
securities of the Company or such Guarantor less the customary and reasonable
costs, fees, expenses, underwriting commissions and discounts incurred by the
Company or such Guarantor in connection therewith not contributed to the
Company, (iii) all accounts receivable, including the amount of any
Distributions received by the Trust from the Company and not distributed to
shareholders of the Trust as permitted by this Agreement, (iv) all rights and
claims (including amounts paid under) the Tax Agreement dated as of May 10, 1996
between Atlantic Realty Trust and RPS Realty Trust (now known as the Trust), (v)
all cash and Short-term Investments in an amount in excess of $500,000.00,
(vi) any other assets which the Trust may now own or hereafter acquire with the
consent of the Required Holders pursuant to Section 9.5(b), (vii) all documents
and agreements in favor of the Trust in connection with any of the foregoing,
(viii) all claims and causes of action arising from or otherwise related to any
of the foregoing, and all rights and judgments related to any legal actions in
connection with such claims or causes of action, and (ix) all extensions,
additions, renewals and replacements, substitutions, products or proceeds of any
of the foregoing (the “Attachable Assets”), and in no event shall the obligation
of the Trust be enforceable against any shareholder, trustee, officer, employee
or agent of the Trust

-49-

--------------------------------------------------------------------------------



personally. In no event shall any person have any claim against: (i) the cash,
Short-term Investments of the Trust and the property described in Schedule 5.23
hereto, all under the heading of “Other Permitted Assets”, (ii) all documents
and agreements in favor of the Trust in connection with any of the foregoing,
(iii) all claims and causes of action arising from or otherwise related to any
of the foregoing, and all rights and judgments related to any legal actions in
connection with such claims or causes of actions, and (iv) all extensions,
additions, renewals and replacements, substitutions, products or proceeds of any
of the foregoing (the “Other Permitted Assets”). The holders of Notes have
agreed to the terms of this Section 23.8 solely based upon the representation
and covenant of Company and the Trust that the Trust does not and will not own
any assets other than the Attachable Assets and the Other Permitted Assets.
Notwithstanding anything in this Section 23.8 to the contrary, the foregoing
limitation on liability and recourse to the Trust (as a Guarantor or general
partner of Company) shall be null and void and of no force and effect, and Agent
and the Banks shall have full recourse against the Trust, individually as a
Guarantor and in its capacity as general partner of Company, and to all of its
assets (including, without limitation, the Other Permitted Assets) in the event
that the Trust shall now or at any time hereafter own any asset other than or in
addition to the Other Permitted Assets and the Attachable Assets. Nothing herein
shall limit the rights of the holders of Notes against the Company.


* * * * *

-50-

--------------------------------------------------------------------------------



If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you, the Company and the
Trust.
Very truly yours,
RAMCO-GERSHENSON PROPERTIES, L.P.
By                            
[Title]




RAMCO-GERSHENSON PROPERTIES TRUST
By                            
[Title]




This Agreement is hereby
accepted and agreed to as
of the date hereof.


[ADD PURCHASER SIGNATURE BLOCKS]







-51-

--------------------------------------------------------------------------------



DEFINED TERMS
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and, with respect to the Company, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting or
equity interests of the Company or any Subsidiary or any Person of which the
Company and its Subsidiaries beneficially own or hold, in the aggregate,
directly or indirectly, 10% or more of any class of voting or equity interests.
As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.
“Agreement” means this Agreement, including all Schedules attached to this
Agreement, as it may be amended, restated, supplemented or otherwise modified
from time to time.
“Anti-Corruption Laws” is defined in Section 5.16(d)(1).
“Anti-Money Laundering Laws” is defined in Section 5.16(c).
“Balance Sheet Date” means March 31, 2013.
“Blocked Person” is defined in Section 5.16(a).
“Board” see definition of “Change of Control”.
“Building” means with respect to each parcel of Real Estate, all of the
buildings, structures and improvements now or hereafter located thereon.
“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York or are required or authorized to be
closed.



SCHEDULE B
(to Note Purchase Agreement)

--------------------------------------------------------------------------------



“Capital Expenditure Reserve Amount” means with respect to any Person or
property, a reserve for replacements and capital expenditures equal to $.10 per
square foot of building space located on all Real Estate owned by such Person,
other than Real Estate subject to leases which provide that the tenant is
responsible for all building maintenance.
“Capital Improvement Project” means with respect to any Real Estate now or
hereafter owned by the Company or any of its Subsidiaries which is utilized
principally for shopping centers, capital improvements consisting of
rehabilitation, refurbishment, replacement, expansions and improvements
(including related amenities) to the existing Buildings on such Real Estate and
capital additions, repairs, resurfacing and replacements in the common areas of
such Real Estate all of which may be properly capitalized under GAAP.
“Capitalization Rate” means 7.5%.
“Capitalized Lease” means a lease under which a Person is the lessee or obligor,
the discounted future rental payment obligations under which are required to be
capitalized on the balance sheet of the lessee or obligor in accordance with
GAAP.
“Change of Control” means the occurrence of any of the following events:
(a)     during any twelve month period on or after the date of this Agreement,
individuals who at the beginning of such period constituted the Board of
Directors or Trustees of the Trust (the “Board”) (together with any new
directors whose election by the Board or whose nomination for election by the
shareholders of the Trust was approved by a vote of at least a majority of the
members of the Board then in office who either were members of the Board at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
members of the Board then in office;
(b)    any Person or group (as that term is understood under Section 13(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the
rules and regulations thereunder) shall have acquired beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act) of a percentage (based
on voting power, in the event different classes of stock shall have different
voting powers) of the voting stock of the Trust equal to at least thirty percent
(30%);
(c)     the Company and the Trust consolidates with, is acquired by, or mergers
into or with any Person (other than a merger permitted by Section 10.2); or

B-2

--------------------------------------------------------------------------------



(d)     except in connection with release of a Subsidiary Guaranty pursuant to
Section 9.7(c), the Company fails to own, free of any lien, encumbrance or other
adverse claim, at least one hundred percent (100%) of the economic interest in
the Voting Interest of a Subsidiary Guarantor.
“CISADA” means the Comprehensive Iran Sanctions, Accountability and Divestment
Act.
“Closing” is defined in Section 3.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
“Company” means Ramco-Gershenson Properties, L.P., a Delaware limited
partnership or any successor that becomes such in the manner prescribed in
Section 10.2.
“Confidential Information” is defined in Section 20.
“Consolidated” means with reference to any term defined herein, that term as
applied to the accounts of a Person and its Subsidiaries, consolidated in
accordance with GAAP.
“Consolidated Operating Cash Flow” means with respect to any period of a Person,
an amount equal to the Operating Cash Flow of such Person and its Subsidiaries
for such period consolidated in accordance with GAAP.
“Consolidated Total Adjusted Asset Value” means with respect to any Person, the
sum of all assets of such Person and its Subsidiaries determined on a
Consolidated basis in accordance with GAAP, provided that all Real Estate that
is improved and not Under Development shall be valued at an amount equal to (A)
the Operating Cash Flow of such Person and Other Affiliates from such Real
Estate for the period covered by the four previous consecutive fiscal quarters
(treated as a single accounting period) divided by (B) the Capitalization Rate,
provided that (i) prior to such time as the Company or any of its Other
Affiliates has owned and operated any parcel of Real Estate for four full fiscal
quarters, such Real Estate shall be valued at acquisition cost determined in
accordance with GAAP, and provided further that (ii)(A) with respect to any
Redevelopment Property that has been valued at cost as permitted below and has
recommenced operations for less than four full fiscal quarters, the Operating
Cash Flow for such Redevelopment Property for the number of full fiscal quarters
which the Company or any of its Other Affiliates has recommenced operations as
annualized shall be utilized, and (B) the Operating Cash Flow for any
Redevelopment Property that has recommenced operations without a full quarter of
performance shall be annualized in good faith and in any event, consistent with
the treatment, if any, under the largest Material Credit Facility of the
Company, and (iii) to the extent that the capitalized Operating Cash Flow with
respect to any

B-3

--------------------------------------------------------------------------------



parcel of Real Estate owned by an Unconsolidated Affiliate of such Person is
included in the calculation of Consolidated Total Adjusted Asset Value for such
Person, such Person’s interest in the Unconsolidated Affiliate shall not be
included in the calculation of Consolidated Total Adjusted Asset Value for such
Person. Real Estate that is Under Development and undeveloped Land shall be
valued at its capitalized cost in accordance with GAAP. Notwithstanding the
foregoing, the Company may elect to value a Redevelopment Property at cost as
determined in accordance with GAAP, as set forth in the first sentence of this
definition, for a period of up to twenty-four (24) months which twenty-four (24)
month period shall commence upon the date which such election is made under the
largest Material Credit Facility of the Company or, if not relevant, then the
date which Required Holders receive written notice from the Company of such
election. The assets of the Company and its Subsidiaries on the Consolidated
financial statements of the Company and its Subsidiaries shall be adjusted to
reflect the Company’s allocable share of such asset (including the Company’s
interest in any Unconsolidated Affiliate whose asset value is determined by
application of the capitalization rate above), for the relevant period or as of
the date of determination, taking into account (a) the relative proportion of
each such item derived from assets directly owned by the Company and from assets
owned by its respective Other Affiliates, and (b) the Company’s respective
ownership interest in its Other Affiliates.
“Consolidated Total Liabilities” means all liabilities of a Person and its
Subsidiaries determined on a Consolidated basis in accordance with GAAP and all
Indebtedness of such Person and its Subsidiaries, whether or not so classified,
including any liabilities arising in connection with sale and leaseback
transactions, and shall include such Person’s pro rata share of the foregoing
items of its Unconsolidated Affiliates. Consolidated Total Liabilities shall not
include (i) Subordinated Debt except to the extent the outstanding principal
amount thereof is then in excess of $150,000,000 or (ii) Trust Preferred Equity.
Notwithstanding anything to the contrary contained herein, (a) Indebtedness (i)
of the Company and its Subsidiaries consisting of environmental indemnities and
guarantees with respect to customary exceptions to exculpatory language with
respect to Non-recourse Indebtedness and (ii) of the Company with respect to the
TIF Guaranty shall not be included in the calculation of Consolidated Total
Liabilities of the Company and its Subsidiaries unless a claim shall have been
made against the Company or a Subsidiary of the Company on account of any such
guaranty or indemnity, and (b) Indebtedness of the Company, the Trust and their
Subsidiaries under completion guarantees shall equal the remaining costs to
complete the applicable construction project in excess of construction loan or
mezzanine loan proceeds available therefore and any equity deposited or invested
for the payment of such costs.
“Consolidated Total Unencumbered Asset Value” means Consolidated Total Adjusted
Asset Value exclusive of (i) any asset subject to a Lien (other than Liens
permitted by Section 10.5(a) through (e)) and (ii) all investments by the Trust,
the Company and all Subsidiaries in unconsolidated joint ventures,
unconsolidated limited partnerships, unconsolidated limited liability

B-4

--------------------------------------------------------------------------------



companies and other unconsolidated entities and Unconsolidated Affiliates to the
extent that such investments would have otherwise been included in the
calculation of Consolidated Total Unencumbered Asset Value, provided, that for
the purposes of Section 10.9, Real Estate shall be included only if such Real
Estate constitutes Unencumbered Real Estate.
“Contribution Agreement” means that certain Contribution Agreement dated July
19, 2012, among the Company, the Trust and the Subsidiary Guarantors.
“Controlled Entity” means (i) any of the Subsidiaries of the Company or the
Trust and any of their or the Company’s or the Trust’s respective Controlled
Affiliates and (ii) if the Company has a parent company, such parent company and
its Controlled Affiliates. As used in this definition, “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.
“Debt Service” means for any period, the sum of all interest, including
capitalized interest not paid in cash, bond related expenses, and mandatory
principal/sinking fund payments due and payable during such period excluding any
balloon payments due upon maturity of any Indebtedness. Any of the foregoing
payable with respect to Subordinated Debt shall be included in the calculation
of Debt Service.
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
“Default Rate” means that rate of interest that is the greater of (i) coupon
plus 2.00% per annum above the rate of interest stated in clause (a) of the
first paragraph of the Notes or (ii) 2.00% over the rate of interest publicly
announced by Deutsche Bank N.A. in New York, New York as its “base” or “prime”
rate.
“Disclosure Documents” is defined in Section 5.3.
“Distribution” means with respect to any Person, the declaration or payment of
any cash, cash flow, dividend or distribution on or in respect of any shares of
any class of capital stock, partnership interest, membership interest or other
beneficial interest of such Person other than that portion of any dividends or
distributions payable in equity securities of such Person; the purchase,
redemption, exchange or other retirement of any shares of any class of capital
stock, partnership interest, membership interest or other beneficial interest of
such Person, directly or indirectly through a Subsidiary of such Person or
otherwise; the return of capital by such Person to its shareholders, partners,
members or other owners as such, or any other distribution on or in respect of
any shares of any class of capital stock or other beneficial interest of such
Person.

B-5

--------------------------------------------------------------------------------



“Electronic Delivery” is defined in Section 7.1(a).
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company or the Trust, as
applicable, under section 414 of the Code.
“Event of Default” is defined in Section 11.
“Fixed Charges” means with respect to the Trust and its Subsidiaries for any
fiscal period, an amount equal to the sum of (a) the Debt Service of the Trust
and its Subsidiaries, plus (b) the Preferred Distributions of the Trust and its
Subsidiaries, all determined on a Consolidated basis in accordance with GAAP.
“Form 10-K” is defined in Section 7.1(b).
“Form 10-Q” is defined in Section 7.1(a).
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America. Notwithstanding the foregoing, for the
purposes of the financial calculations hereunder, any amount otherwise included
therein from a mark-up or mark-down of a derivative product of a Person shall be
excluded.
“Governmental Authority” means
(a)    the government of
(i)    the United States of America or any state or other political subdivision
thereof, or

B-6

--------------------------------------------------------------------------------



(ii)    any other jurisdiction in which the Company or any Subsidiary conducts
all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or
(b)    any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.
“Ground Lease” means a ground lease which is not subordinate to any mortgage,
deed of trust or security deed as to which no default or event of default has
occurred and containing the following terms and conditions: (a) a remaining term
(exclusive of any unexercised extension options) of forty (40) years or more
than the Closing Date; (b) the right of the lessee to mortgage and encumber its
interest in the leased property without the consent of the lessor; (c) the
obligation of the lessor to give the holder of any mortgage lien on such leased
property written notice of any defaults on the part of the lessee and agreement
of such lessor that such lease will not be terminated until such holder has had
a reasonable opportunity to cure or complete foreclosure, and fails to do so;
(d) reasonable transferability of the lessee’s interest under such lease,
including the ability to sublease; and (e) such other rights customarily
required by mortgagees making a loan secured by the interest of the holder of
the leasehold estate demised pursuant to a ground lease.
“Guarantors” means the Trust and the Subsidiary Guarantors.
“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:
(a)    to purchase such indebtedness or obligation or any property constituting
security therefor;
(b)    to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;

B-7

--------------------------------------------------------------------------------



(c)    to lease properties or to purchase properties or services primarily for
the purpose of assuring the owner of such indebtedness or obligation of the
ability of any other Person to make payment of the indebtedness or obligation;
or
(d)    otherwise to assure the owner of such indebtedness or obligation against
loss in respect thereof.
In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.
“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.
“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule B,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.
“INHAM Exemption” is defined in Section 6.2(e).
“Indebtedness” with respect to any Person means, at any time, all obligations,
contingent and otherwise, that in accordance with GAAP should be classified upon
the obligor’s balance sheet as liabilities, or to which reference should be made
by footnotes thereto, excluding intangible lease liabilities, but without any
double counting, including in any event and whether or not so classified:
(a)    all debt and similar monetary obligations, whether direct or indirect
(including, without limitation, any obligations evidenced by bonds, debentures,
notes or similar debt instructions);
(b)    all liabilities secured by any mortgage, pledge, security interest, lien,
charge or other encumbrance existing on property owned or acquired subject
thereto, whether or not the liability secured thereby shall have been assumed;

B-8

--------------------------------------------------------------------------------



(c)    all guarantees, endorsements and other contingent obligations whether
direct or indirect in respect of any indebtedness of others including any
obligation to supply funds or in any manner invest directly or indirectly in a
Person, to purchase indebtedness, or to assure the owner of indebtedness against
loss through an agreement to purchase goods, supplies or services for the
purpose of enabling the debtor to make payment of the indebtedness held by such
owner or otherwise;
(d)    any obligation as a lessee or obligor under a Capitalized Lease;
(e)    all subordinated debt, including, without limitation, Subordinated Debt
(but excluding Preferred Equity);
(f)    all obligations to purchase under agreements to acquire (but excluding
agreements which provide the seller’s remedies thereunder are limited to market
liquidated damages in the event the purchaser defaults thereunder), or otherwise
to contribute money with respect to, properties under “development”; and
(g)     all obligations, contingent or deferred or otherwise, of any Person,
including without limitation, any such obligations as an account party under
acceptance, letter of credit or similar facilities including, without
limitation, obligations to reimburse the issuer in respect of a letter of credit
except for contingent obligations (but excluding any guarantees or similar
obligations) that are not material and are incurred in the ordinary course of
business in connection with the acquisition or obtaining commitments for
financing for Real Estate.
“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 5.00% of
the aggregate principal amount of the Notes then outstanding, (c) any bank,
trust company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.
“Investment” means, with respect to any Person, all shares of capital stock,
evidence of Indebtedness and other securities issued by any other person, all
loans, advances, or extensions of credit to, or contribution to the capital of,
any other Person, all purchases of the securities or business or integral part
of the business or any other Person and commitments and options to make such
purchases, all interests in real property, and all other investments, provided,
however, that the term “Investment” shall not include (i) equipment, inventory
and other tangible personal property acquired in the ordinary course of
business, or (ii) current trade and customer accounts receivable for services in
the ordinary course of business and payable in accordance with customary trade

B-9

--------------------------------------------------------------------------------



terms. In determining the aggregate amount of Investments outstanding at any
particular time: (a) the amount of any Investment represented as guaranty shall
be taken at not less than the principal amount of the obligations guaranteed and
still outstanding; (b) there shall be included as an Investment all interest
accrued with respect to Indebtedness constituting an Investment unless and until
such interest is paid; (c) there shall be deducted in respect of each such
Investment any amount received as return of capital (but only by repurchase,
redemption, retirement, repayment, liquidating dividend or liquidating
distribution); (d) there shall not be deducted in respect of any Investment any
amounts received as earnings on such Investment, whether as dividends, interest
or otherwise, except that accrued interest included as provided in the foregoing
clause (b) may be deducted when paid; and (e) there shall not be deducted from
the aggregate amount of Investments any decrease in the value thereof.
“Leases” means Leases, licenses and agreements whether written or oral, relating
to the use or occupation of space in or on any Building or on any Real Estate by
persons other than the Company.
“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capitalized Lease, upon or with
respect to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).
“Make-Whole Amount” is defined in Section 8.6.
“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Company and its
Subsidiaries taken as a whole.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Trust, the
Company and their Subsidiaries taken as a whole, (b) the ability of the Company
to perform its obligations under this Agreement and the Notes, (c) the ability
of any Subsidiary Guarantor to perform its obligations under its Subsidiary
Guaranty, or (d) the validity or enforceability of this Agreement, the Notes or
any Subsidiary Guaranty.
“Material Credit Facility” means, as to the Company and its Subsidiaries,
(a)    the Third Amended and Restated Unsecured Master Loan Agreement dated as
of July 19, 2012 among the Company, the Trust, KeyBank National Association, as
a bank and as agent, the other bank which are a party thereto, the other banks
which may become parties to thereto, KeyBanc Capital Markets Inc., as sole lead
manager and arranger, JPMorgan Chase Bank, N.A.

B-10

--------------------------------------------------------------------------------



and Bank of America, N.A. as co-syndication agents and Deutsche Bank Securities
Inc. and PNC Bank, National Association, as co-documentation agents, including
any renewals, extensions, amendments, supplements, restatements, replacements or
refinancing thereof; and
(b)    any other agreement(s) creating or evidencing indebtedness for borrowed
money entered into on or after the date of Closing by the Company or any
Subsidiary, or in respect of which the Company or any Subsidiary is an obligor
or otherwise provides a guarantee or other credit support (“Credit Facility”),
in a principal amount outstanding or available for borrowing equal to or greater
than $35,000,000 (or the equivalent of such amount in the relevant currency of
payment, determined as of the date of the closing of such facility based on the
exchange rate of such other currency) excluding, in each case, Non-recourse
Indebtedness; and if no Credit Facility or Credit Facilities equal or exceed
such amounts, then the largest Credit Facility shall be deemed to be a Material
Credit Facility.
“Maturity Date” is defined in the first paragraph of each Note.
“Memorandum” is defined in Section 5.3.
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
“Net Income (or Deficit)” means with respect to any Person (or any asset of any
Person) for any fiscal period, the net income (or deficit) of such Person (or
attributable to such asset), after deduction of all expenses, taxes and other
proper charges, determined in accordance with GAAP.
“Net Rentable Area” means with respect to any Real Estate, the floor area of any
buildings, structures or improvements available (or to be available upon
completion) for leasing to tenants determined in accordance with the rent roll
for such Real Estate, the manner of such determination to be consistent for all
Real Estate unless otherwise approved by the Required Holders.
“Non-recourse Indebtedness” means Indebtedness of a Person which is secured by a
Lien, which Lien is solely on one or more parcels of Real Estate and related
personal property and is not a general obligation of such Person, the holder of
such Indebtedness having recourse solely to the parcels of Real Estate securing
such Indebtedness, the Building and any leases thereon and the rents and profits
thereof (excluding recourse arising solely as a result of commercially standard
exceptions provided, that in no event shall any Indebtedness be included as
Non‑recourse Indebtedness

B-11

--------------------------------------------------------------------------------



hereunder unless such Indebtedness constitutes Non-recourse Indebtedness under
each Material Credit Facility).
“Notes” is defined in Section 1.
“Obligations” means all indebtedness, obligations and liabilities of the Company
and the Guarantors to any of the holders of the Notes, individually or
collectively, under this Agreement, the Subsidiary Guaranties, the Notes or any
other instruments at any time evidencing any of the foregoing, whether existing
on the date of this Agreement or arising or incurred hereafter, direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise.
“OFAC” is defined in Section 5.16(a).
“OFAC Listed Person” is defined in Section 5.16(a).
“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.
“Officer’s Certificate” means a certificate of a Senior Financial Officer whose
responsibilities extend to the subject matter of such certificate.
“Operating Cash Flow” means with respect to any Person (or any asset of any
Person) for any period, for the four most recently completed consecutive fiscal
quarters of such Person an amount equal to the sum of (a) the Net Income of such
Person (or attributable to such asset) for such period (excluding from Net
Income any base rents from tenants leasing 10,000 square feet or more (i) that
are subject to any bankruptcy proceeding and that have not affirmed or assumed
their respective lease or other occupancy agreement or (ii) as to which a
payment default has occurred under the applicable Lease for sixty (60) days or
more beyond any applicable grace and cure period) plus (b) depreciation and
amortization, interest expense, and any extraordinary or nonrecurring losses
deducted in calculating such Net Income, minus (c) any extraordinary or
nonrecurring gains included in calculating such Net Income, minus (d) the
Capital Expenditure Reserve Amount, minus (e) to the extent not already deducted
in calculating Net Income, a management fee of 3% of minimum rents attributable
to any Real Estate of such Person, all as determined in accordance with GAAP,
minus (f) any lease termination payments not received in the ordinary course of
business. Payments from the Company or its Affiliates under leases shall be
excluded from Operating Cash Flow.

B-12

--------------------------------------------------------------------------------



“Other Affiliates” means Subsidiaries and Unconsolidated Affiliates of the
Company or the Trust that are engaged in the ownership of Real Estate or
development activity.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.
“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.
“Preferred Distributions” means for any period, the amount of any and all
Distributions (but excluding any repurchase of Preferred Equity) paid, declared
but not yet paid or otherwise due and payable to the holders of Preferred
Equity.
“Preferred Equity” means any form of preferred stock or partnership interest
(whether perpetual, convertible or otherwise) or other ownership or beneficial
interest in the Trust or any Subsidiary of the Trust (including any Trust
Preferred Equity) that entitles the holders thereof to preferential payment or
distribution priority with respect to dividends, distributions, assets or other
payments over the holders of any other stock, partnership interest or other
ownership or beneficial interest in such Person.
“Preferred Stock” means any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interests) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
“PTE” is defined in Section 6.2(a).
“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of

B-13

--------------------------------------------------------------------------------



a transfer thereof pursuant to Section 13.2 shall cease to be included within
the meaning of “Purchaser” of such Note for the purposes of this Agreement upon
such transfer.
“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.
“QPAM Exemption” is defined in Section 6.2(e).
“Real Estate” means all real property at any time owned or leased (as lessee or
sublessee) by the Company or any of its Subsidiaries.
“Recourse Indebtedness” means any Indebtedness (whether secured or unsecured)
that is recourse to the Company or the Trust. Guaranties with respect to
customary exceptions to Non-recourse Indebtedness of the Company’s Subsidiaries
or Unconsolidated Affiliates shall not be deemed to be Recourse Indebtedness;
provided that if a claim is made against the Company or the Trust with respect
thereto, the amount so claimed shall be considered Recourse Indebtedness.
“Redevelopment Property” means any Real Estate which is not Under Development
and (1) is undergoing a significant Capital Improvement Project and (2) is
designated as a Redevelopment Property by the Company.
“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.
“Required Holders” means at any time on or after the Closing, the holders of at
least 50% in principal amount of the Notes at the time outstanding (exclusive of
Notes then owned by the Company or any of its Affiliates).
“Responsible Officer” means any Senior Financial Officer (in relation to the
Trust) and any other chief financial officer, principal accounting officer,
treasurer or comptroller of the end of the Company with responsibility for the
administration of the relevant portion of this Agreement.
“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.
“Secured Indebtedness” means Indebtedness of a Person that is pursuant to a
Capitalized Lease or is directly or indirectly secured by a Lien.

B-14

--------------------------------------------------------------------------------



“Secured Recourse Indebtedness” means Secured Indebtedness of a Person that is
also Recourse Indebtedness.
“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Trust, as applicable.
“Series” means any one of or any combination of the Series A Notes, Series B
Notes and Series C Notes and any subsequent Notes of any Series.
“Series A Notes” is defined in Section 1.
“Series B Notes” is defined in Section 1.
“Series C Notes” is defined in Section 1.
“Source” is defined in Section 6.2.
“Subordinated Debt” means the aggregate principal amount of all subordinated
debt which is not Trust Preferred Equity issued by the Trust or the Company (or
a subsidiary trust created to issue such subordinated debt) (a) which has a
minimum remaining term of not less than five (5) years, (b) which is unsecured
and which is not guaranteed by any other Person, (c) which imposes no financial
tests or covenants or negative covenants of the type set forth in this Agreement
or in the Subsidiary Guaranties (or other covenants, representations or defaults
which have the same practical effect thereof) on the Trust, the Company or their
respective Subsidiaries other than those approved by the Required Holders, and
(d) pursuant to which all claims and liabilities of the Trust, the Company and
their respective Subsidiaries with respect to the principal and any premium and
interest thereon are subordinate to the payment of the principal, and any
premium and interest thereon of the Company, the Trust and their respective
Subsidiaries under this Agreement and other Indebtedness which by its terms is
not subordinate to or pari passu with such Subordinated Debt on terms acceptable
to the Required Holders, and as to which subordination provisions the holders of
the Notes shall be third party beneficiaries.
“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient

B-15

--------------------------------------------------------------------------------



equity or voting interests to enable it or them (as a group) ordinarily, in the
absence of contingencies, to elect a majority of the directors (or Persons
performing similar functions) of such second Person, and any partnership or
joint venture if more than a 50% interest in the profits or capital thereof is
owned by such first Person or one or more of its Subsidiaries or such first
Person and one or more of its Subsidiaries (unless such partnership or joint
venture can and does ordinarily take major business actions without the prior
approval of such Person or one or more of its Subsidiaries). Unless the context
otherwise clearly requires, any reference to a “Subsidiary” is a reference to a
Subsidiary of the Company.
“Subsidiary Guarantor” means each Subsidiary that has executed and delivered a
Subsidiary Guaranty.
“Subsidiary Guaranty” is defined in Section 9.7(a).
“Substitute Purchaser” is defined in Section 21.
“Super‑Majority Holders” means at any time on or after the Closing, the holders
of at least 66‑2/3% in principal amount of the Notes at the time outstanding
(exclusive of Notes then owned by the Company or any of its Affiliates).
“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.
“Swap Contract” means (a) any and all interest rate swap transactions, basis
swap transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward foreign exchange transactions, cap transactions, floor
transactions, currency options, spot contracts or any other similar transactions
or any of the foregoing (including, but without limitation, any options to enter
into any of the foregoing), and (b) any and all transactions of any kind, and
the related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amounts(s) determined as the
mark‑to‑market values(s) for such Swap Contracts, as determined based upon one
or more mid‑market or other readily available quotations provided by any
recognized dealer in such Swap Contracts.

B-16

--------------------------------------------------------------------------------



“TIF Guaranty” means that certain Guaranty dated as of March 11, 2005 made by
the Company and the Trust in favor of the City of Jacksonville relating to the
development by Ramco Jacksonville LLC.
“Trust” means Ramco-Gershenson Properties Trust, a Maryland real estate
investment fund.
“Trust Preferred Equity” means any preferred equity interest (and related note)
issued by the Trust (or a subsidiary trust created to issue such securities) (a)
which has a minimum remaining term of not less than five (5) years (b) which is
unsecured and which is not guaranteed by any other Person, (c) which imposes no
financial or negative covenants (or other covenants, representations or defaults
which have the same practical effect thereof) on the Trust, the Company or their
respective Subsidiaries, (d) pursuant to which all claims and liabilities of the
Trust, the Company and their respective Subsidiaries with respect thereto are
subordinate to the payment of the Obligations of the Company, the Trust and
their respective Subsidiaries on terms acceptable to the Required Holders, and
as to which subordination provisions the holders of the Notes shall be third
party beneficiaries and (e) which provides that, upon the non-payment of the
note and any dividends or other distributions that are required to be paid or
made with respect thereto, the only available remedies to the holders thereof or
any trustee or agent acting on their behalf are (x) the assumption of one or
more seats on the Board of the Trust and/or (y) the blockage of (A) payments of
any dividends or other distributions to the holders of the common shares of the
Trust or other securities ranking on a parity with or subordinate to such Trust
Preferred Equity, or (B) payments of amounts in redemption of or to repurchase
common shares of the Trust or other securities ranking on a parity with or
subordinate to such Trust Preferred Equity.
“Unconsolidated Affiliates” means as to any Person, any other Person in which it
owns an interest which is not a Subsidiary.
“Under Development” means any Real Estate or phase of a development shall be
considered under development until such time as (i) certificates of occupancy
permitting occupancy have been obtained for all tenants open for business and in
any event for not less than fifty percent (50%) of the gross leasable area of
such development or phase (excluding outlots) (it being agreed that the Company
shall receive a credit against such occupancy requirement for any space to be
occupied by an anchor that has been conveyed to such anchor) and (ii) the gross
income from the operation of such Real Estate or phase on an accrual basis shall
have equaled or exceeded operating costs on an accrual basis for three (3)
months.
“Unencumbered Real Estate” means Real Estate not subject to a Lien (other than
Liens permitted by Sections 10.5(a) through (e)) which at all times satisfies
the following conditions:

B-17

--------------------------------------------------------------------------------



(a)    each of the Unencumbered Real Estate shall be owned 100% in fee simple or
leased under a Ground Lease by the Company or, subject to the terms of this
Agreement, a Subsidiary Guarantor, free and clear of all Liens other than the
Liens permitted in Section 10.5(b) and (e) and such Unencumbered Real Estate
does not have applicable to it any restriction on the pledge, transfer, mortgage
or assignment of such property (including any restrictions contained in any
applicable organizational documents). If such Unencumbered Real Estate is owned
or leased by a Subsidiary Guarantor, such Subsidiary Guarantor shall not be a
borrower or guarantor with respect to any Secured Indebtedness;
(b)    each of the Unencumbered Real Estate shall consist solely of Real Estate
(A) which is located within the contiguous 48 states of the continental United
States, (B) which is utilized principally for a shopping center or a retail
facility or a use ancillary thereto (including, with respect to Company’s Aquia
development only, an office component) and is consistent with Company’s business
strategy on the date of this Agreement, (C) which contains improvements that are
in operating condition and available for occupancy, and (D) except with respect
to properties temporarily removed from the occupancy calculation pursuant to
subsection (e) herein, with respect to which valid certificates of occupancy or
the equivalent for all buildings thereon have been issued and are in full force
and effect;
(c)    no Person other than Company or a Subsidiary Guarantor has any direct or
indirect ownership of any equity interest or other Voting Interest in such
Subsidiary Guarantor if such Unencumbered Real Estate is owned or leased under a
Ground Lease by a Subsidiary Guarantor (it being understood that no such Person
shall be deemed to have any such ownership interest for purposes of this
provision solely by virtue of owning any equity interest in the Trust or owning
any limited partnership interest in the Company, and if such Unencumbered Real
Estate is owned (or leased) by a Subsidiary Guarantor, the Company’s direct and
indirect interest in such Subsidiary Guarantor shall be free and clear of all
Liens);
(d)    the number of properties included within the Unencumbered Real Estate
shall not be less than ten (10) and shall provide Consolidated Total
Unencumbered Asset Value of not less than $333,333,333;
(e)    the Unencumbered Real Estate shall consist solely of Real Estate which
has (A) an aggregate occupancy level of tenants (excluding the Company or any of
its Affiliates) in possession (but not any tenant having under lease 25,000
square feet or
more on a holdover or month-to-month basis), operating, paying rent and which
are not otherwise in default of at least eighty percent (80%) of the Net
Rentable Area within such Unencumbered Real Estate for the previous fiscal
quarter of the Company based on bona fide arms-length tenant leases requiring
current rental payments and which are in full force and effect (provided,
however,

B-18

--------------------------------------------------------------------------------



with respect to the calculations set forth in this subsection (e)(A) the Net
Rentable Area for any tenants which have more than 10,000 square feet under
lease and which have vacated their space shall be excluded from the total Net
Rentable Area of the applicable Unencumbered Real Estate when making such
calculation), and (B) an aggregate occupancy level of tenants (excluding the
Company or any of its Affiliates) under leases in such Unencumbered Real Estate
(but not any tenant having under lease 25,000 square feet or more on a holdover
or month-to-month basis) which are paying rent and which are not in default of
at least eighty-five percent (85%) of the Net Rentable Area within such
Unencumbered Real Estate for the previous fiscal quarter of the Company based on
bona fide arms-length tenant leases requiring current rental payments and which
are in full force and effect.
(f)    no more than six percent (6%) of the Consolidated Total Unencumbered
Asset Value of the Unencumbered Real Estate shall be properties leased by
Company or a Subsidiary Guarantor as the lessee or tenant under a Ground Lease;
and
(g)    other than with respect to the Unencumbered Real Estate commonly known as
Tel-Twelve located in Southfield, Michigan, no Unencumbered Real Estate shall
contribute more than six percent (6%) of the Consolidated Total Unencumbered
Asset Value of all of the Unencumbered Real Estate.
“Unsecured Indebtedness” means as of any date of determination, the sum of (a)
the Indebtedness of the Company, the Trust and/or their respective Subsidiaries,
as applicable, outstanding at any time which is not Secured Indebtedness plus
(b) the amount by which the portion of the aggregate Secured Recourse
Indebtedness of the Company, the Trust and/or their respective Subsidiaries, as
applicable, exceeds the lesser of (i) $150,000,000.00 and (ii) ten percent (10%)
of Consolidated Total Adjusted Asset Value. For the purposes of this definition,
the amount of any contingent obligation of the type described in clause (c) of
the definition of “Indebtedness” shall be deemed to be an amount equal to the
maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder), as determined by the Company in good
faith and reasonably approved by the Required Holders. Guaranties with respect
to customary exceptions to Non-recourse Indebtedness of the Company’s
Subsidiaries or Unconsolidated Affiliates shall not be deemed to be Unsecured
Indebtedness, provided that if a claim is made against the Company or the Trust
with respect thereto, the amount so claimed shall be considered Unsecured
Indebtedness. Unsecured Indebtedness shall not include Subordinated Debt or
accounts payable paid in the ordinary course of business.
“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

B-19

--------------------------------------------------------------------------------



“U.S. Economic Sanctions” is defined in Section 5.16(a).
“Voting Interest” means stock or similar ownership interest, of any class or
classes (however designated), the holders of which are at the time entitled, as
such holders, (a) to vote for the election of a majority of the directors (or
persons performing similar functions) of the corporation, association,
partnership, trust or other business entity involved, or (b) to control, manage,
or conduct the business of the corporation, partnership, association, trust or
other business entity involved.
“Wholly-Owned Subsidiary” means, at any time, any Subsidiary one hundred percent
of all of the equity interests (except directors’ qualifying shares) and voting
interests of which are owned by any one or more of the Company and the Company’s
other Wholly-Owned Subsidiaries at such time.



B-20

--------------------------------------------------------------------------------



[FORM OF SERIES A NOTE]
RAMCO-GERSHENSON PROPERTIES, L.P.
3.75% SENIOR GUARANTEED NOTE, SERIES A, DUE JUNE 27, 2021
No. [_____]    [Date]
$[_______]    PPN 75144* AA7
FOR VALUE RECEIVED, the undersigned, RAMCO-GERSHENSON PROPERTIES, L.P. (herein
called the “Company”), a corporation organized and existing under the laws of
the State of Delaware, hereby promises to pay to [____________], or registered
assigns, the principal sum of [_____________________] Dollars (or so much
thereof as shall not have been prepaid) on June 27, 2021(the “Maturity Date”),
with interest (computed on the basis of a 360-day year of twelve 30-day months)
(a) on the unpaid balance hereof at the rate of 3.75% per annum from the date
hereof, payable semiannually, on the 27th day of June and December in each year,
commencing with the June or December next succeeding the date hereof, and on the
Maturity Date, until the principal hereof shall have become due and payable, and
(b) to the extent permitted by law, (x) on any overdue payment of interest and
(y) during the continuance of an Event of Default, on such unpaid balance and on
any overdue payment of any Make-Whole Amount, at a rate per annum from time to
time equal to the greater of (i) coupon plus 2.00% or (ii) 2.00% over the rate
of interest publicly announced by Deutsche Bank N.A. from time to time in New
York, New York as its “base” or “prime” rate, payable semiannually as aforesaid
(or, at the option of the registered holder hereof, on demand).
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
Deutsche Bank N.A. in New York, New York or at such other place as the Company
shall have designated by written notice to the holder of this Note as provided
in the Note Purchase Agreement referred to below.
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of June 27, 2013 (as from time
to time amended, the “Note Purchase Agreement”), between the Company,
Ramco-Gershenson Properties Trust, a Maryland real estate investment trust (the
“Trust”) and the respective Purchasers named therein and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, to have (i) agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) made the representation set
forth in Section 6.2 of the Note Purchase Agreement. Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.

SCHEDULE 1-A
(to Note Purchase Agreement)



--------------------------------------------------------------------------------



Payment of the principal of and Make-Whole Amount, if any, and interest on this
Note has been guaranteed by (i) the Trust in accordance with the terms of the
Note Purchase Agreement and (ii) each Subsidiary Guarantor in accordance with
the terms of its Subsidiary Guaranty.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.
The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement. This Note is also subject to
optional prepayment, in whole or from time to time in part, at the times and on
the terms specified in the Note Purchase Agreement, but not otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.
RAMCO-GERSHENSON PROPERTIES, L.P.
By                        
[Title]



1-A-2



--------------------------------------------------------------------------------



GUARANTEE


For value received, the undersigned hereby absolutely, unconditionally and
irrevocably guarantees to the holder of the foregoing Note the due and punctual
payment of the principal of and Make-Whole Amount, if any, and interest on said
Note and all other amounts from time to time owing by the Company to such holder
under the Note Purchase Agreement referred to in said Note, as more fully
provided in the Note Purchase Agreement referred to in said Note.


RAMCO-GERSHENSON PROPERTIES TRUST


By:     
Name:
Title:



1-A-3



--------------------------------------------------------------------------------





[FORM OF SERIES B NOTE]
RAMCO-GERSHENSON PROPERTIES, L.P.
4.12% SENIOR GUARANTEED NOTE, SERIES B, DUE JUNE 27, 2023
No. [_____]    [Date]
$[_______]    PPN 75144* AB5
FOR VALUE RECEIVED, the undersigned, RAMCO-GERSHENSON PROPERTIES, L.P. (herein
called the “Company”), a corporation organized and existing under the laws of
the State of Delaware, hereby promises to pay to [____________], or registered
assigns, the principal sum of [_____________________] Dollars (or so much
thereof as shall not have been prepaid) on June 27, 2023 (the “Maturity Date”),
with interest (computed on the basis of a 360-day year of twelve 30-day months)
(a) on the unpaid balance hereof at the rate of 4.12% per annum from the date
hereof, payable semiannually, on the 27th day of June and December in each year,
commencing with the June or December next succeeding the date hereof, and on the
Maturity Date, until the principal hereof shall have become due and payable, and
(b) to the extent permitted by law, (x) on any overdue payment of interest and
(y) during the continuance of an Event of Default, on such unpaid balance and on
any overdue payment of any Make-Whole Amount, at a rate per annum from time to
time equal to the greater of (i) coupon plus 2.00% or (ii) 2.00% over the rate
of interest publicly announced by Deutsche Bank N.A. from time to time in New
York, New York as its “base” or “prime” rate, payable semiannually as aforesaid
(or, at the option of the registered holder hereof, on demand).
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
Deutsche Bank N.A. in New York, New York or at such other place as the Company
shall have designated by written notice to the holder of this Note as provided
in the Note Purchase Agreement referred to below.
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of June 27, 2013 (as from time
to time amended, the “Note Purchase Agreement”), between the Company,
Ramco-Gershenson Properties Trust, a Maryland real estate investment trust (the
“Trust”) and the respective Purchasers named therein and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, to have (i) agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) made the representation set
forth in Section 6.2 of the Note Purchase Agreement. Unless

SCHEDULE 1-B
(to Note Purchase Agreement)



--------------------------------------------------------------------------------



otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.
Payment of the principal of and Make-Whole Amount, if any, and interest on this
Note has been guaranteed by (i) the Trust in accordance with the terms of the
Note Purchase Agreement and (ii) each Subsidiary Guarantor in accordance with
the terms of its Subsidiary Guaranty.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.
The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement. This Note is also subject to
optional prepayment, in whole or from time to time in part, at the times and on
the terms specified in the Note Purchase Agreement, but not otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.
RAMCO-GERSHENSON PROPERTIES, L.P.
By                        
[Title]



1-B-2



--------------------------------------------------------------------------------



GUARANTEE


For value received, the undersigned hereby absolutely, unconditionally and
irrevocably guarantees to the holder of the foregoing Note the due and punctual
payment of the principal of and Make-Whole Amount, if any, and interest on said
Note and all other amounts from time to time owing by the Company to such holder
under the Note Purchase Agreement referred to in said Note, as more fully
provided in the Note Purchase Agreement referred to in said Note.


RAMCO-GERSHENSON PROPERTIES TRUST


By:     
Name:
Title:





1-B-3



--------------------------------------------------------------------------------



[FORM OF SERIES C NOTE]
RAMCO-GERSHENSON PROPERTIES, L.P.
4.27% SENIOR GUARANTEED NOTE, SERIES C, DUE JUNE 27, 2025
No. [_____]    [Date]
$[_______]    PPN 75144* AC3
FOR VALUE RECEIVED, the undersigned, RAMCO-GERSHENSON PROPERTIES, L.P. (herein
called the “Company”), a corporation organized and existing under the laws of
the State of Delaware, hereby promises to pay to [____________], or registered
assigns, the principal sum of [_____________________] Dollars (or so much
thereof as shall not have been prepaid) on June 27, 2025 (the “Maturity Date”),
with interest (computed on the basis of a 360-day year of twelve 30-day months)
(a) on the unpaid balance hereof at the rate of 4.27% per annum from the date
hereof, payable semiannually, on the 27th day of June and December in each year,
commencing with the June or December next succeeding the date hereof, and on the
Maturity Date, until the principal hereof shall have become due and payable, and
(b) to the extent permitted by law, (x) on any overdue payment of interest and
(y) during the continuance of an Event of Default, on such unpaid balance and on
any overdue payment of any Make-Whole Amount, at a rate per annum from time to
time equal to the greater of (i) coupon plus 2.00% or (ii) 2.00% over the rate
of interest publicly announced by Deutsche Bank N.A. from time to time in New
York, New York as its “base” or “prime” rate, payable semiannually as aforesaid
(or, at the option of the registered holder hereof, on demand).
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
Deutsche Bank N.A. in New York, New York or at such other place as the Company
shall have designated by written notice to the holder of this Note as provided
in the Note Purchase Agreement referred to below.
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of June 27, 2013 (as from time
to time amended, the “Note Purchase Agreement”), between the Company,
Ramco-Gershenson Properties Trust, a Maryland real estate investment trust (the
“Trust”) and the respective Purchasers named therein and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, to have (i) agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) made the representation set
forth in Section 6.2 of the Note Purchase Agreement. Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.

SCHEDULE 1-C
(to Note Purchase Agreement)



--------------------------------------------------------------------------------



Payment of the principal of and Make-Whole Amount, if any, and interest on this
Note has been guaranteed by (i) the Trust in accordance with the terms of the
Note Purchase Agreement and (ii) each Subsidiary Guarantor in accordance with
the terms of its Subsidiary Guaranty.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.
The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement. This Note is also subject to
optional prepayment, in whole or from time to time in part, at the times and on
the terms specified in the Note Purchase Agreement, but not otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.
RAMCO-GERSHENSON PROPERTIES, L.P.
By                        
[Title]



1-C-2



--------------------------------------------------------------------------------



GUARANTEE


For value received, the undersigned hereby absolutely, unconditionally and
irrevocably guarantees to the holder of the foregoing Note the due and punctual
payment of the principal of and Make-Whole Amount, if any, and interest on said
Note and all other amounts from time to time owing by the Company to such holder
under the Note Purchase Agreement referred to in said Note, as more fully
provided in the Note Purchase Agreement referred to in said Note.


RAMCO-GERSHENSON PROPERTIES TRUST


By:     
Name:
Title:





1-C-3



--------------------------------------------------------------------------------




FORM OF OPINION OF SPECIAL COUNSEL
TO THE COMPANY
Matters To Be Covered in
Opinion of Special Counsel to the Company
1.    Each of the Company and its Subsidiaries and the Guarantors being duly
incorporated, validly existing and in good standing and having requisite
corporate power and authority to issue and sell the Notes and to execute and
deliver the documents.
2.    Each of the Company and its Subsidiaries and the Guarantors being duly
qualified and in good standing as a foreign corporation in appropriate
jurisdictions.
3.    Due authorization and execution of the documents and such documents being
legal, valid, binding and enforceable.
4.    No conflicts with charter documents, laws or other agreements.
5.    All consents required to issue and sell the Notes and to execute and
deliver the documents having been obtained.
6.    No litigation questioning validity of documents.
7.    The Notes not requiring registration under the Securities Act of 1933, as
amended; no need to qualify an indenture under the Trust Indenture Act of 1939,
as amended.
8.    No violation of Regulations T, U or X of the Federal Reserve Board.
9.    Company and the Guarantors not an “investment company”, or a company
“controlled” by an “investment company”, under the Investment Company Act of
1940, as amended.





SCHEDULE 4.4(a)
(to Note Purchase Agreement)

